Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 1 of 71




                    EXHIBIT
                       6
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 2 of 71




STATE OF NEW YORK
SUPREME COURT: COUNTY OF
                      OF' NIAGARA

 JOANN ABBO-BRADLEY,
          A8BO-BRADI.EY. Individually and as
 Parent and Natural Guardian of DYLAN .1. J.
 BRADLEY. TREVOR A. BRADLEY and
             BRADLEY. Infants;
 CHASE Q. BRADLEY,        Infants: ZACHARY and
 MELANIE HERR.
             IIERR. Individually  and as Parent and      SECOND AMENDED COMPLAINT
                  ofCOLETON
 Natural Guardian of COLETON HER   HERR and
 HEATIIER
 HEATHER HERR.HERR, Infants:  NATHAN
                     Infants; NA  MAN E. and            Index No.: 146816
 ELENA KORSON. Individually and as Parent
 and Natural Guardian of LOGAN J.   J, KORSON.
                                       KORSON, an
 Infant
 Infant,

                              Plaintifls.
                              Plaintiffs.

 vs.
 V3:


CITY OF NIAGARA FALLS:  FALLS; NCAGARA
                                  NIAGARA
FALLS WATER BOARD; GLENN SPRINGS
HOLDINGS.
HOLDINGS, INC.;INC.: CONESTOGA-ROVERS &       &
ASSOCIATES:
ASSOCIATES; CECOS INTERNATIONAL:
INC.:
INC.: GROSS PHC PliC I.LC:
                       LLC; DAVID GROSS
CONTRACTING CORP.;  CORP.: GROSS PLUMBING
   IIEAriNG CO
& HEATING
&                  .. INC.:
                CO,.  INC.; MILLER SPRINGS
REMEDIATION MANAGEMENT. INC.:         INC'.;
OCCIDENTIAL PETROLEUM              COPORATION
                  PE'T'ROLEUM COPORATION
(HOOKER),, Individually and as Successor in
(HOOKER)
Interest to [looker
            Hooker Chemicals and Plastics
Corporation; OXY.
               OXY, INC.. flkfa
                            t/k/a OCCIDENTAL
CHEMICAL CORPORATION.
               CORPORATION, Individually and
as Successor in Interest to Hooker Chemicals and
Plastics Corporation: OP-
                        OP-lECH
                            TECH
ENVIRONMENTAl.
ENVIRONMENTAL. SERVICES;SERVICES: ROY'S
PUIMBING.
PLUMBING, INC.: SCOTT 1,AWN    I.AWN YARD,
                                      YARD.
INC.:
INC.; and SEVENSON ENVIRONMENTAl.
                          ENVIRONMENTAL.
SERVICES. INC.

                             Dl:fendants.
                             Defendants.




                                                               iw111111111
                                                      SECOND AMENDED COMPLAINT
                                                                                             146816
                                                                                     11      01/15/2014 11:15:55 AM

                                                                                             70 Pages
,l000\5868)
 00001 5868 ,1                                        Wayne F. Jagow. Niagara County Clerk                 Cler1<:DS
                                                                                                           Clerk: DS
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 3 of 71




          PlaintitTs.
          Plaintiffs, by their undersigned attorneys. PHILLIPS & PAOUCELLI. LLP,
                                                               & PAOLICELLI. LLP. WATERS

&        LLP. CHRISTEN (Ammo
& KRAUS. I,I,P,        CIVILETTO MORRIS. ESQ., and FANIZZI &
                                                           & BARR. P.C.. t<>r
                                                                         tbr

their Second Amended Complaint against the Defendants. allege that:

                                                                     I.
                                                                     1.      INTRODUCTION

           1\..           This action is brought on behalf of injured residents of Niagara Falls' Love Canal

neighborhood. who have suffered physical injury and economic harm as a result of the

intentionaL            wanton. negligent. or otherwise wrongful conduct of each of the
intentional, reckless. wanton,

                 Plaint itT has suffixed
Defendants. Each Plaintiff      sutlered physical injury as a result of Defendants·
                                                                        Defendants' misconduct,

                     sutler physical injury in the future. Such injuries include but are not limited
and will continue to suffer

to birth detects.
         defects. chromosomal abnormalities, bone marrow abnormalities,
                              abnormalities. bone        abnormalities. neurological injuries

       toxicity. cardiac conditions. pulmonary symptoms. unexplained tevers.
and/or toxicity,                                                     fevers, skin conditions.

behavioral problems.
           problems, learning disabilities. and dental problems or complications.

          2.              Defendants' conduct --which
                                                which includes but is not limited to the wrongful dumping

of toxic substances,
         substanct:s. the negligent. reckless. and/or ineffective
                                                      indlective remediation of
                                                                             of such
                                                                                sm:h

contamination. the negligent and/or reckless perlormance
contamination,                                                       around. and adjacent to the
                                             performance of work in. around,

sewers in proximity to Love Canal. and repeated failures to alert the public at large (and

Plaintiffs in particular) of concerns regarding the neighborhood's safety -has
                                                                           has created a public

health catastrophe.

          3.              As a result of
                                      of all Ddendants'
                                             Defendants' misconduct.
                                                         misconduct, chemicals have been and continue to be

visible to the naked eye on area roads. sidewalks,
                                        sidewalks. and grass. and throughout the sewers and storm

drains of this residential community. as well as within Cayuga Creek. In addition to the illness

and disease suffered by Plainti!Ts      indc~.:d rampant in th~.:
                        Plaintiffs (and indeed              the neighborhood).
                                                                  neighborhood), the Love Canal

community to this day presents the stigmata of widespread contamination
                                                          contamination.. For example,
                                                                              example. the area



:oooi5868J
 00015868:



    "'•,',,, , ,-t...40, 4..*ooi .. .y.g, ....k•*w4,4u#Ai5*sy., , ,,f.oi,s   4iio;q4.4,R,, ,,,00.',4iW, •
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 4 of 71




                                   mice, and other normal biodata. It is also strewn with dead
has an unnatural absence of worms, mice.

trees and grass. Plaintiffs"
                 Plaintiffs' and their neighbors·
                                       neighbors' pets are sick. Dead animals area
                                                                              arc a common sight

throughout the area.

       4.      The
               The. contamination resulting from Defendants"
                                                 Defendants' actions has also caused the adult

Plaintiff's severe economic harm. For instance. Defendants' actions have rendered the adult
Plaintiffs

Plaintiffs' homes virtually unsalable.

       5.      The economic harms that each Plaintiff
                                            Plaintiff has suffered also include substantial

medical expenses. including but not limited to out of pocket expenses,
                                                             expenses. to treat the various

medical conditions caused by Defendants'
                             Defendants· misconduct.

       6.      Accordingly.
               Accordingly, Plaintiffs seek compensatory and punitive damages for,       alia.
                                                                              tor. inter cilia,

personal injuries, lost quality of lite.                                              int~mt
                                   life. economic loss of services and support of the infant

Plaintiffs. loss of intcrspousal
                    interspousal consortium and support,
                                                support. economic losses,
                                                                  losses. future medical damages.

and property value diminution.

                                           II.     PARTIES

               A. Plaintiffs

       7.      Plaintiff JOANN ABBO-BRADLEY
                               AE3BO-BRADLFY is a citizen and resident of the City of

Niagara Falls. County of Niagara,
                         Niagara. New York.

       8.
       g.      Plaintiff JOANN ABBO-BRADI.FY
               PlaintiffJOANN                                                  of infant
                               ABBO-BRADLFY is the parent and natural guardian or

Plaintiff DYI AN J.
PlaintitTDYLAN   J. BRADLEY.
                    BRADLEY, who is a citizen and resident
                                                  n:sidi.:!nt of
                                                              ofthe
                                                                 the City of Niagara Falls.

County of Niagara. New York.
       of Niagara,

       9.      PlaintiffJOANN
               Plaintiff JOANN ABBO-BRADLEY is the parent and natural guardian of infant

                    BRADLEY. who is a citizen and resident of the City of Niagara Falls.
Plaintiff TREVOR A. BRADLEY..

County of Niagara.,
          Niagara. New
                    NCV%, York.



:ooot5868i
!00015868:                                        3



                         •
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 5 of 71




       I0.
       10.     Plaintiff JOANN ABBO-BRADLEY
                               ABRO-BRADLEY is the parent and natural guardian of infant

Plaintiff CHASE Q. BRADLEY,
                   BRADLEY. who is a citizen and resident of the City of Niagara Falls,

County of Niagara. New York.

       11.
       1 1.    At all relevant times.
                               times, the Bradley Plaintiffs have resided and continue to reside at

    90111 Street. in the City of Niagara Falls. County of Niagara. State of New York.
911 90th

       12.     Plaintiff ZACHARY HERR
                                 IIERR is a citizen and resident of the City of Niagara Falls.

County of Niagara.
          Niagara, New York.

       13.     PlaintitTMEI.ANlE
               Plaintiff MELANIE HERR is a citizen and resident of the City of Niagara Falls.

County of Niagara. New York.

       14.     Plaintiffs MELANIE HERR and ZACHARY HERR are the parents and natural

guardians ofintant
          of infant PlaintitfCOLElON
                    Plaintiff COITION HERR. who is a citizen and resident of the City of

Niagara Falls. County of
                      of Niagara.
                         Niagara, New York,
                                      York.

       15.     Plaintiffs MELANIE HERR and ZACHARY HERR are the parents and natural

guardians ofintant
          of infant Plaintiff HEATHER HERR. who is a citizen and resident of
                                                                          ofthe
                                                                             the City of

Niagara Falls. County of Niagara. New York.

       16.     At all relevant times. the Herr
                                          I ferr Plaintitls
                                                 Plaintiffs have resided and continue to reside at 940
   1
93n Street. in the City of Niagara Falls. County of Niagara. State of New York.
93rd

       17.     Plaintiff NATHAN  L KORSON is a citizen of
                         NATIIAN E.                    of the City of Niagara Falls. County

ofNiagara.
of              York.
   Niagara, New York

       I R.
       18.     Plaintiff ELENA KORSON is a citizen
                                           dtizen of the City of'
                                                              of Niagara Falls. County of

Niagara. New York.




100015868:
 00015868:                                               4



                                 •44,4.49.4.44*,,,g; •
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 6 of 71




        19.
        19_    PlaintitTs
               Plaintiffs NATHAN
                          NATIIAN KORSON and ELENA KORSON are the parents and natural

guardians of infant Plaintiff                                           city of Niagara Falls.
                    Plaintiff. LOGAN J. KORSON. who is a citizen of the City

Count} of
County ofNiagara.
          Niagara. New York.
                       York,

        20.    At relevant times.
                           times, NATHAN
                                  NATI IAN KORSON. ELENA KORSON
                                                         KORSON.. and LOGAN

KORSON resided at 905 92 11tl Street. in the City of Niagara Falls.
                                                             Falls, County of Niagara. State of

New York.

        B.     Defendants

        /1.
        21.              OCCIDENTAl. CHEMICAL CORPORATION,
               Defendant OC'CIDENTAL          CORPORATION. Individually and as

Successor in    Interest to HOOKER CHEMICAL AND PLASTICS CORPORATION

("OCCIDENTAL/HOOKER''). is a corporation organized under the laws of
("OCCIDENTAL/HOOKER"),                                            of the State of New

York.

        22.    Defendant CITY OF NIAGARA FALLS ("CITY")
                                               ( - CITY- ) is a municipal corporation of

the State of New York.

        73.
        23.    Defendant NIAGARA FALLS WA IER
                                          I"ER HOARD
                                               BOARD ("NEWS"`)
                                                     ("NFWB") is a public benefit
                                                                          benetit

corporation created by a special act
                                 a<.:tof
                                     of the New York State Legislature.

        24.
        74.                            HOLDINGS, INC. ("Gsin
               Defendant GLENN SPRINGS HOLDINGS.      (..GSI {'') is a corporation

organized under the laws of the State
                                Stall.! of New York. and is a wholly owned subsidiary of

Delendant OCCIDENTAL/WOKER.
Defendant OCCIDENTAI./HOOKER.

        15.
        75.    Defendant    CONFSTOGA-ROVFRS
                            CONESTOGA,-ROVERS            &
                                                         84,   ASSOCIATES      (''CRA"))
                                                                               ("C'RA-     1s
                                                                                           is     an

engineering consulting tirm
                       firm conducting business within the State of New York.

        26.    Detendant CECOS INTI:RNATIONAL
               Defendant       INTERNATIONAL. INC. fi'k/a
                                                   f/k/a NEWCO CHEMICAL

WASTE SYSTEMS. INC. ("CECOS-
                    (..CECos··)) is a corporation organized under the laws of the State of

N~:w York,
New  York.
                                                                                                       rnmpliPTIIIIIiiiVInnum




1000158681                                      5
                                                                                                          91P1,44ITAIIMIllirmimi11
      Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 7 of 71




        27.   Defendant     DAVID       GROSS       CONTRACTING             CORP.         .. GROSS
                                                                                        (("GROSS

CONTRAC.'TING'') is a corporation organized under the laws of the State of New York.
CONTRACTING")

        28.   Detendant
              Defendant    GROSS     PLUMBING       &
                                                    &      HEATING.
                                                           'HEATING.     CO..
                                                                         CO.,   INC.
                                                                                INC'.   (.. GROSS
                                                                                        ("GROSS

PU JMBING'') is and was a corporation organized under the laws of the state of New York. It
PLUMBING")

was dissolved by proclamation on or about June 23. 1999. and recertitied
                                                             recertified as a corporation on or

               28. 2013.
about February 28,

        29.   Detendant GROSS PIK'.
              Defendant       PIIC. LLC ("GROSS MC"),
                                                PHC"). individually and as successor-

                     PLUMBING and/or GROSS CONTRACTING is a limited liability
in-interest to GROSS numBING

company organized under the laws of the State of New York. GROSS PHC
                                                                 PIIC was incorporated in

or about February 2012. At such time.
                                time, upon information and belief:
                                                           belief, either:
                                                                   either: (i) GROSS PHC
                                                                                     PEIC

expressly assumed the liabilities of GROSS PLUMBING and/or GROSS CONTRACTING.
                                                                 CONTRACTJNG. (ii)

there was a consolidation and/or merger of GROSS PHC
                                                 PIK' and GROSS PLUMBING.
                                                                PUJMRING. and/or a

                                     PllC and GROSS CONTRACTING.
consolidation and/or merger of GROSS PlIC'          C'ONTRAC'TING, or (iii) GROSS

PHC
P1K' was a mere continuation of GROSS Pl.lJMBING
                                      PLUMBING and/or GROSS CONTRACTING. Upon

information and belief. GROSS PIIC' v.as formed in or about February 2012 for
                              PM' was                                     lor the purpose of

continuing the operations of GROSS
                             UROSS PLUMBING and GROSS CONTRACTING while GROSS

PUJMBINCi
PLUMBING owner John Gross. Jr. served
                               sen,ed a 33 month sentence in tedcral
                                                             federal prison f(H
                                                                            for bid-rigging

and   tax-evasion   charges committed    in   connection    with   his   operation   of GROSS

CONTRACTING.         PHC is a mere continuation of GROSS 111.11MBIN.Ki
C'ONTRACT'ING. GROSS PIK'                                PLUMBING and/or GROSS

            because. inter
CONTRACTING because, imer alio.                                            of GROSS
                           alia. the new business continued the operations of GROSS
PLumiliNG
PLUMBING      and/or GROSS CONTRACTING.
                           CONTRACTING, continued to operate out of the same Gross

oftices
offices occupied by GROSS CONTRACTING and/or GROSS PU
                                                   PIA JMBIN(i
                                                       JMBING (at 2104 Niagara




:ooot58681
t000158681                                    6
          Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 8 of 71




     Street. Niagara Falls. N.Y.), and continued to employ the more than 50 employees of
                                                                                      of the

     predecessor entities.

             30.     Collectivdy. GROSS PIIC,
                     Collectively,                 PLI .!M BING. and GROSS CONTRACTING
                                        PHC. GROSS PLUMBING.

           be referred to as -..GROSS."
     shall he                   GROSS ...

             31.     Defendant MILLER SPRINGS REMEDIATION                     MANAGEMENT. INC.

     ("MSRM .. ) is a corporation organized under the laws of
     ("MSR.M")                                             of the State of Delaware
                                                                           Ddaware and registered to

     conduct business in the State of New York. Defendant MILLER SPRINGS REMEDIATION

     MANAGEMENT, INC, is a subsidiary
     MANAGEMENT. INC.      subsidiary of
                                      of Defendant OCCIDENTAL.
                                                   OCCIDENTAl. PETROLEUM

     CORPORATION and a predecessor in interest to Defendant GSI L
                                                                I.

             32.
             P.      Defendant OP-TECII
                               OP-TFCH ENVIRONMENTAL SERVICES,
                                                     SERVICES. INC. ("OP-TECH") is a

     corporation organized under the laws of the State of Delaware conducting business in the State

     ofNew
     of New York.

             33.                                    d/b/a ROY'S
                     Defendant ROY'S PLUMBING. INC. d/h/a ROY"S PLUMBING. HEATING.

     AND COOLING   (""ROY"S'") is a corporation organized under the laws of
         l'OOI.ING ("ROY'S")                                             of the State of New

     York.

             34.     Ddendant
                     Defendant SCOTT I.A
                                     LAWN   YARD. INC. ("SCOTT")
                                         WN YARD,      (""SCOTT.. ) is a corporation organized

     under the laws of the State of New York.

             35.
             33.     Defendant     SEVENSON       EN V RIONM vNTAI.
                                                  FNVRIONMENTAI.            SERVICES.       INC.    ti'k/a
                                                                                                    f/k/a

     SEVENSON CONSTRUCTION          ti'k/a ALBERT ELIA
              CONSTRlJCTION COMPANY 17k/a         ELlA BUILDING COMPANY

     ("'SEVENSON") is a corporation organized under the laws of
     ("SEVENSON")                                            of the State of New York,
                                                                                 York.

             36.     As used herein.          .. Landfill Defendant'.
                             herein, the term "Landfill   Defendant" shall mean a defendant
                                                                                  detendant alleged to

     have engaged in intentional. negligent. careless,
                                             careless. reckless,
                                                       reckless. or otherwise
                                                                    otherv. ise tortious conduct relating

     to the initial contamination of the Love
                                         l.ovc ('anal
                                               Canal Site and/or remediation. abatement,
                                                                              abatement. and/or cleanup



     :ooots868i
     1000158681                                       7



iJ
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 9 of 71




of the area known as the Love Canal Superfund Site ("Love
                                                   ('"Love Canal Site"), including but not

  imited to the maintenance and monitoring of the Love Canal Site,
Ilimited                                                     Site. continuing to the present.

       3 7.
       37.       As used herein.
                         herein, the term "Sewer                          de fend ant alleged to
                                          ··sewer Defendant" shall mean a defendant

have engaged in intentional.
                intentional, negligent. careless. reckless.
                             negligent, careless, reckless, or otherwise tortious conduct relating

to the maintenance. refurbishment. rebuilding, and/or removal of the water and/or sewer systems
       maintenance, refurbishment,

and/or utility corridors in the Love Canal area of Niagara Falls. N.Y. As described herein. the

sewer and/or water systems in the Love Canal area have contained and do contain toxic Love

Canal materials.
      materials, and such materials have been leaching.
                                              leaching, migrating. surfacing,
                                                                   surfacing. escaping. and/or

moving onto and into Plaintiffs' homes. thus causing them harm,
                                                          harm. during their entire occupation

of said homes.

       38.       As used herein,
                         herein. the term "2011                  Defendant"' shall mean a
                                          "'201 t Sewer Incident Defendant"

defendant alleged to havc                                                     I. 201
                     have been involved in conduct relating to the January 1I 1. 20111 discover).
                                                                                       discovery

and/or release of toxic chemicals (that had been leaching migrating,
                                                          migrating. surfacing,
                                                                     surfacing. escaping.
                                                                                escaping, and/or

moving onto and into Plaintitls
                     Plaintiffs homes. thus causing them harm. during their entire occupation of

said homes).
     homes), in connection with sewer repair work taking place in the area of 96`1'
                                                                              96th Street and

Colvin Boulevard in Niagara Falls. New York (the "Colvin
                                                 ..Colvin Trench Site").           Such conduct

includes work relating to the Niagara Falls sewer
                                            sev.er remediation project (which led to the January

III.
  I. 2011                            release). as well as the aftermath of and response to such
     201 1 chemical discovery and/or release),

discovery and/or release of chemicals. including but not limited to the remediation of the toxic

discovery and/or release. the investigation thereo[
discovery.                                  thereof. and/or the failure to noti t} area residents
                                                                           notify

(including Plaintiffs) of the dangerous nature of such toxins.

       39.       Each of the following
                             ti.lllowing Defendants is a LANI>FILL
                                                         LANDFILL D[FENDANT:
                                                                   DEFENDANT:

                    OCCIDI·: NTAI./HOOKI:R
                 a. ()CC1D1/NTAI,/11()()KER



:oooJ S86&:
 00015868                                        8



                                                         -   •••
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 10 of 71




             b. GSH

             c. MSRM

             d. CRA

             e. CITY OF NIAGARA FALLS

             f.     CECOS

             g. GROSS

             h. SEVENSON
                SEVFNSON

                      thilowing Defendants is a SEWER DEFENDANT:
      40. Each of the t()llowing
      40.

                OCCIDENTAL/HOOKER
             a. OCCIDENTAL/1100KER

             b. GSH

             c. MSRM
             c_

             d. CRA

             e. CITY OF NIAGARA FALLS

             f.t.   NIAGARA FALLS W AlER BOARD
                                  WATER

             g. GROSS

             h. SEVENSON

      41. Each of the lt>llowing
               ofthe  following Defendants is a 2011
                                                2011 SEWER INCIDENT DEFENDANT:

                OCCIDENTAL/HOOKI·:R
             a. OCCIDENTAL/HOOKER

             b.
             h. GSII
                GS! I

             cc..   CRA

             d. CITY OF NIAGARA FALLS
             d.

             e. NIAGARA FALLS WATER BOARD

             f.t.   OP- ITCH
                        FECI1



!00015868:
100015868:                              9
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 11 of 71




             g. SCOTT

             h. GROSS

             i.   ROY'S

             C. Nature of
                       of Each Defendant's Conduct

      42.     Without     prejudice   and     upon     information   and    belie[
                                                                            belief,   Defendant

OCCIDENTAL/HOOKER.
OCCIDEN FAL/HOOKER, acting knowingly
                           kno\‘ingly and either alone or in concert. engaged in the

following misconduct:

             a. dumping approximately
                        approximate') 21.000 tons of toxins at the Love ('anal
                                                                        Canal Site:

             b. intentional. negligent. careless. reckless. and/or otherwise tortious conduct in

                  connection with the initial remediation of
                                                          ofthe
                                                             the toxins it had dumped at the Love
                                                                                             Love


                  Canal site:

             c. intentional. negligent. careless. reckless. and/or otherwise tortious conduct in

                  connection with the ongoing maintenance. monitoring. and
                                                                       and/or
                                                                           or oversight
                                                                              o1 ersight of the


                  Love Canal Site and surrounding area from in or about 1995 (when control of

                  the Love Canal Site was transferred to OCCIDENTAL/HOOKER).
                                                         OC('IDI-ATAL/HOOKER). and

                  continuing to the present day:

             d. failing
                failin2 to ensure that toxins were not leaching. migrating.
                                                                 migrating, surfacing. t:scaping.
                                                                                       escaping.

                  and/or moving from within
                                     v‘ithin the Love Canal containment system t()llowing
                                                                               tbllowing its

                  construction and continuing to the present day:

             e.
             c. tailing to report to relevant
                                     relex ant authorities and/or the public
                                                                      publ ic that toxins wen:
                                                                                          were

                  escaping ti·om
                           from the Love Canal containment system following its construction
                                                                                                    .11.101/111111111111131111111111 '




                  and continuing to the present
                                        present day:
                                                                                                    i
tOOOI5868:
:00015868:                                     10
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 12 of 71



               f.     failing to ensure that the area sewers and/or water systems and/or utility

                      corridors were free from Love Canal contamination:

                                                           and!or the public that Love Canal
              g. failing to report to relevant authorities and/or

                      toxins were
                             \\ ere and are present within area sewers and/or water systems and/or

                      utility corridors:

              h. intentionaL
              11.                         careless. reckless, and/or otherwise tortious conduct
                  intentional, negligent. careless,

                                                                   20 II1 release of toxic chemicals at
                                                                1. 201
                      relating to the response to the January 1II.

                      the Colvin Boulevard trench site as alleged herein. including but
                                                                                    hut not limited to

                          failure to advise area residents (including Plaintiffs) of the dangerous
                      the tailure

                      nature of the toxins to which they were exposed:

              i.
              1.      tailing
                      failing. to advise area residents. including Plaintiffs. of the dangerous nature of

                      the toxins to which they were exposed beginning from the time of the initial

                      dumping of toxins at Love Canal and continuing to the present:

             .J.j .   unlawfully releasing and allowing to escape and/or migrate into the

                                                                         satety. and/or the
                                                                 health, safety,
                      environment substances hazardous to public health.

                      environment. acutely hazardous to public health. safety or the environment.
                      environment

                      and/or a hazardous waste:

              k. tailing
                 failing to properly
                            properly investigate
                                     in\ estigate the potential negative        erects of the
                                                                negatk e health eftects

                                                            .ove ('anal
                      chemicals that it had dumped on the l .ovc Canal site in the 1940s and 1950s.

                      despite its early recognition and understanding of the dangers posed by
                                                                                           by, the

                      chemicals that it had improperly
                                            improperk dumped at the Love Canal Site:



                                                                                                            !
                                                                                                            i
                                                                                                            l
                                                                                                            ~


:ooot5868l
     )868:                                          II
                                                    II                                                      '
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 13 of 71




             1.I.   failing to advise relevant government authorities of the dangerous nature of

                    the toxins being released from the Love Canal site and/or the surrounding

                    sewer and water systems:

                           adequately- monitor the actual effects of
             m. failing to adequately                             of the chemicals that it had

                    wrongfully dumped at Love Canal on the surrounding neighborhood.
                                                                       neighborhood,

                                                                        su~.:h as those suffered
                    including but not limited to adverse health effects such            sutfered by

                    Plaintiffs, as well as the contamination of
                    Plaintiffs.                                                 soil. water,
                                                                the surrounding soil,
                                                             ofthe                    v.ater. and air;
                                                                                                  air:

                Wing to consider the particular local geography and geology in evaluating
             n. failing                                                        ev·aluating

                    the effects           effects of the chemicals that it had improperly disposed at
                        etfects or likely eftects

                    the Love Canal site:
                                   site;

                              misleading, and deceptive statements to the public at large,
             o. making false. misleading.                                           large. as

                    well as to relevant governmental agencies,
                                                     agencies. concerning the Love Canal site,
                                                                                         site.

                    including but not limited to statements concerning the toxins which it had

                    dumped on the land and the safety
                                               satety and/or contamination of the neighborhoods

                    surrounding the Love Canal site:

             p. concealing intC.lrmation
                           information from and tailing
                                                railing to warn the public at large. as well as

                    relevant governmental agencies. concerning the Love Canal site. including but

                                   infOrmation concerning the toxins which it had dumped on the
                    not limited to intC.lrmatiun

                    land and the safety and/or contamination of the neighborhoods surrounding

                    the Love Canal site:

             q. tailing          appropriate warnings concerning the likely environmental and
                failing to issue appropriah:

                                               of its conduct,
                    public health implications of     conduct when it kne-w
                                                                      knew or should have known

                                                              scienti tic knowledge concerning
                                               of medical and scientific
                    of the growing development of



100015868:
:000158681                                        11
                                                  12



                                        •                                                                - •
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 14 of 71




                   the toxicity and/or harmful medical effects of substances it had dumped on the

                   Love Canal Site:

              r.   failing to continuously monitor and warn the Niagara Falls school board of the
                   tailing

                   dangers posed by the material it had dumped on the Love Canal site. when it

                   knew or should have known that a school had been constructed on the site:

              s.   failing to continuously monitor and warn the neighborhood residents

                   (including Plaintiffs) of the dangers posed by the materials it had dumped on

                   the Love Canal Site. when it knew or should have known that a residential

                   community was being developed in dangerously close proximity to the land

                   on which it had dumped 21,000
                                          21.000 tons of toxins.
                                                         toxins,

      43.     Without prejudice and upon information and belief:
                                                         belief. Detendant
                                                                 Defendant CITY OF

NIAGARA FALLS. acting knowingly and either alone or in concert,
                                                       com:ert. engaged in the following

misconduct:

              a. failing to properly maintain and operate the water and sewer facilities in the

                   Love Canal area up until 2003 (when such ownership was supposedly

                   transferred to Defendant Niagara Falls Water Board upon its creation):

              h. tailing to maintain water and sewer facilities that were free from Love Canal
              b.

                   toxins during its ownership and/or management or      sewers:
                                                                 of said sewers.

              c. tailing
                 failing to adequately insped
                                       inspect the water and sewer facilities in the Love Canal

                   area to ensure that they were free of toxins:

              d. tailing
                 failing to advise relevant government authorities of the dangerous nature of
                                                                                                    5
                                                      love Canal site and/or the surrounding
                   the toxins being released from the I.ovc

                   sewer and water systems:
                                                                                                    I
                                                                                                    I

:ooo 15868:
100015868:                                       13
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 15 of 71




             e. allowing Love Canal toxins from sewer and water facilities under its

                    ownership and/or control to leach,          surfact!. escape, and/or move onto
                                                leach. migrate. surface.

                    and into the properties of Plaintiffs;
                                               Plaintiffs:

             f failing to remediate Love
             f.                     l .ove Canal contamination present within the water and

                    sewer facilities under its ownership,
                                               ownership. care,
                                                          care. and control;
                                                                    control:

             g.              recklessly.. carelessly. and/or otherwise tortiously awarding
             g. negligently. recklessly.

                              f()r Love Canal Site remediation work to contractors which were
                    contracts for

                    unqualified to perform
                                   pert(lrm such work:

             h. negligently,
                negligently. recklessly. carelessly.                               failing to
                                                            other\\-ise tortiously tailing
                                         carelessly, and/or otherwise

                    terminate such contracts for Love Canal work upon learning that such

                    contractors were unqualified
                                     unqualitied to pert()rm
                                                    perform such work:

             i.     dumping of toxic waste at the Love Canal site;
                                                             site:

             .J.
             j,     intentional,
                    intentional. negligent. careless,
                                            careless. reckless. and/or otherwise tortious conduct

                    relating to the response to the January 11,
                                                            II. 201
                                                                20 II1 release and/or discovery of

                    toxic chemicals at the Colvin Boulevard trench site as alleged herein.
                                                                                   herein,

                    including but not limited to CITY's hiring. supervision,
                                                                supervision. or delegated

                    authority:

             k. intentionally. negligently.                                otherv.ise tortiously
                               negligently, carelessly. recklessly. and/or otherwise

                    leaving inactive sewer
                                     se\\er channels in place, thus further contributing to the

                              of contaminants away from the Love Canal Site. and onto and into
                    migration of

                    the homes of
                              of Plaintiffs;
                                 Plaintiffs:

             1.I.   failing to advise area residents.                     of
                                           rcsid~:nts. including Plaintiffs.
                                                                 Plaintitls. of the dangerous nature of

                                      l.ovc Canal toxins as a result of CITY's systemic
                    their exposure to Love                                     S)stemic and



100015868:
1000158681                                        14
                          Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 16 of 71



                                                                             indk idually or through agents) of
                                               longstanding practice (either individually                    of installing

                                              bypass pumps at critical junctures (including but not limited to 9311
                                                                                                               93nl Street and

                                              Colvin Boulevard) in order to direct toxic material directly to Cayuga Creek,
                                                                                                                     Creek.

                                              which also has the effect of vaporizing and/or venting
                                                                                             'tinting such toxins into the air.

                                              and thus. Plaintiffs homes:

                                         m. failing to advise area residents. including Plaintiffs.
                                                                                        Plaintiffs, of the dangerous nature of

                                              the toxins to which they were exposed:

                                         n. unlawfully releasing into the environment substances hazardous to public

                                                      safety. and/or the environment. acutely
                                              health. safety,                         acutdy hazardous to public health.

                                                            environment, and/or a hazardous waste.
                                              safety or the environment.                    waste.

                              44.        Without prejudice and on information and belie[
                                                                                  belief. Defendant NIAGARA FALLS
                                                                                                            FAITS

                   WATER BOARD.        knowingly and either alone or in concert,
                         BOARD, acting knowingly                                                tollowing
                                                                        concert. engaged in the f(JIIowing

                   misconduct:

                                         a. failing to properly maintain and operate the water and sewer facilities in the

                                              Love Canal area from 2003 (when such ownership was supposedly transferred

                                              to Detendant                                                 ihe present:
                                                 Defendant Niagara Falls Water Board upon its creation) to the

                                         b. tailing to maintain water and sewer facilities that were free
                                         h. failing                                                  Free of Lov·e
                                                                                                             Love Canal

                                              toxins during its ownership and/or management of said sewers;
                                                                                                    sewers:

                                         c. failing
                                            tailing to adequately inspect the water and sewer facilities in the I.ove
                                                                                                                l.ove Canal

                                              area to ensure that they were free of toxins:
                                                                                    toxins:

                                         d. allowing Love Canal toxins from sewer and water facilities under its
                                                     love ('anal

                                              ownership to leach.
                                                           leach, migrate. surface. escape. and/or mow
                                                                                                   move onto and into the

                                                            Plaint i lfs:
                                              properties of Plainti
                                              propertics
                                                                                                                                                                                         nal'




                                                                                                                                                                                     I
                                                                                                                                                                                         11111 uIINltllwll•




                                                                                                                                                                                     !
                    :ooot58o8l
                     00015868:                                                          I5
                                                                                        15


                                                                                                                                                                                     ~
                                                                                                                                                                                     i

:' ·~~·.·,·
       • ..kiiU~,.,._.,..~,.~~..~.._....,:,..~~· ....,..: .... ~.(~~~~.~~~....~,~~...,~~~\~:t·
                                                                                   -           ~ ,;\.t                                                                               '
                                                                                                                                                                                     7
                                                                                                  ' !tl .~~-·~ )loio\" ~l" ~~--~~"~""'ooC,.•'.,.-.,;.,.·fl'.~!.{._~~;.;.,~~"""~{·~·;1.
          Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 17 of 71



                      intentionally, negligently. carekssly.
                   e. intentionally.              carelessly_ recklessly. and/or otherwise tortiously

                        leaving inactive sesser channels in place.
                                         sewer channds      place, thus further contributing to the

                        migration of contaminants away from the Love
                                                                I.ove Canal Site. and onto and into

                                  of Plaintiffs:
                        the homes of

                   f. failing to remediate Love Canal contamination present within the water and

                        sewer facilities under its ownership. care. and control:

                                        relevant. government authorities of the dangerous nature of
                   g. failing to advise relevant                                                 of

                        the toxins being released from the Love Canal site and/or the surrounding

                        sewer and water systems:
                                        systems;

                      negligently, carelessly. recklessly. and/or otherwise tortiously excavating a
                   h. negligently.

                                                                                                        111
                        50-foot section of sanitary pipe (located
                                                         ( locatt:d at or about Colvin Boulevard and 96
                                                                                                     961"

                        Street in Niagara Falls. N.Y.) on January 1II. 2011.
                                                                    1. 201 1. resulting in a discovery

                                                     of Love Canal toxins in to the environment (in
                        and/or further acute release or

                        addition to the baseline Lose
                                                 Love Canal toxins to which Plaintitls
                                                                            Plaintiffs were exposed

                                     after the January 1II1 incident):
                        prior to and atler                  incident);




                                                                                                              ii,VP14.11PIIIRMIPVIIIIIIPRIPROPIIIIII.,11110114,0111.iiinr11,1114111MIM10111111,11111, /11,1110ili 1,,
                   i.
                   1.   the negligent. careless.
                                       careless, reckless. and otherwise tortious response to the

                        January 1II.
                                  1 . 201
                                      20 II1 discovery and/or release of chemicals,
                                                                         chemicals. including but not

                        limited to the ··jetting"
                                       letting- ofof such toxic sediments. which further disbursed the




                                                                                                              I
                        material onto and into the Plaintiffs' homes:
                                                               homes:

                   I·   failing to advise area n:sidcnts.
                                               residents. 'including
                                                          including Plaintiffs. of the dangerous nature of
                                                                                                        otf

                                            they were exposed:
                        the toxins to which the}

                   k. intentionally, negligently. recklessly. carelessly.
                                                              cardcssly. or othemise

                        operating bypass pumps (either individually
                                                                            otherwise: tortious]}
                                                                                       tortiously

                                                       intik, idually or through agents) to remove
                                                                                                              I
      :oooJ5868l
      :00015868:                                       16
                                                       I



44.
      Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 18 of 71




                       toxic sediment and other hazardous materials from area sewers in the Love
                                                                                            I .o‘e

                       Canal area and pumping said material directly into Cayuga Creek. thus further

                       exposing area residents (including Plaintiff's)
                                                          Plaintitfs) to toxic chemicals:

                  I.   failing to advise area residents. including Plaintitls.
                                                                   Plaintiffs. of the dangerous nature of

                       their exposure to I.ove
                                         Love Canal toxins as a result of
                                                                       of NFWB's systemic and

                       longstanding practice of installing bypass
                                                             pass pumps at critical junctures
                                                                                    iunctures

                       (including but not limited to 93nl
                                                     93' ( Street and Colvin Boulevard) in order to

                       direct toxic material directly to Cayuga Creek. which also has the effect of

                       vaporizing and/or venting toxins into the air. and thus,
                                                                          thus. Plaintitls
                                                                                Plaintiffs homes:

                  m. unlawfully releasing into the environment substances hazardous to public

                               safety. and/or the environment. acutely hazardous to public health.
                       health. safety,

                       safety
                       safety or the environment. and/or a hazardous waste.




                                                                                                             u la
         45.                                               belie[ Defendant GSH,
                                           int(,mmtion and belief.
                  Without prejudice and on intbrmation                      GSH. acting




                                                                                                             na III III I. III1 illir01101111111 I III 101111111
knowingly and either alone or in concert. engaged in the followinii
                                                         fblluwing misconduct:

                  a. since approximately 1995 and continuing to the present,
                                                                    present. negligently.
                                                                                                             .•..
                       recklessly.
                       recklessly.. carelessly. or otherwise tortiously executing its duties of
                                                                                             of operation.        !!




                                                                                                             illagliamrila Imp 'fa
                                                                                                                  i!
                                                                                                               !"
                                                                                                                ~
                       maintenance.
                       maintenance, and monitoring
                                        monitoring; (""OM&M
                                                    ("OM&N/1-.. )) of the l.ove
                                                                          Love Canal Site,
                                                                                     Site. including
                                                                                                             I !i




                                                                                                                   1111111KIM
                       hut not limited to: ((i)
                                             i) groundwater monitoring at various wells on or around           !




                                                                                                                   mogeW
                       the site: (ii)
                                 (i i) groundwater elevation measurement at piezometers located

                       around the site: (iii) operation and maintenance of
                                                                        of the leachate collection and

                       treatment system:                        perl~.)rmancc assessment of the leachate
                                   stein: and. ( iv)) an annual performance
                                                                                                                •j
                                                                                                              I
                                                                                                                        IOWAN




                       collection and treatment tacility
                                                facility and the harrier drain system:




: ()()() 15868:
1000158681                                           17
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 19 of 71




              b. failing to ensure that there is no off -site migration of
                                                    off-site            of chemical contaminants

                       from the Love Canal Site:
                                           Site:

              C. failing to report the off-site migration of chemical contaminants from the
              c.

                       Love
                       l.me Canal Site:
                                                                                                             ;
                                                                                                             ii


                 failing to advise relevant
              d. failing           rele% ant government authorities of the dangerous nature of
                                                                                            of               !!
                                                                                                             !!


                                                                                                             ii



                       the toxins being released from the Love Canal site and/or the surrounding

                       sewer and water systems:                                                              ft

              e. negligent.
                 negligent, careless. reckless,
                                      reckless. and °them
                                                    otherwise
                                                          ise tortious conduct relating to the

                       January 1II.
                                 1. 2011 rdease
                                         release and/or discovery of toxins from the Colvin Trench.
                                                                                            trench.

                                 hut not limited to the tiJIIowing
                       including but                                            (i ) replacing the broken
                                                        lot losNing activities: (i)
                                                                                                  11
                       50-foot                          ( ii) cleaning the sanitary sewer from 9i
                       50-tt)Ot sanitary sewer section. (ii)                                   97th Street   it

                          91.'1 Street, and (ii)
                       to 91'               ( ii) cleaning the 9 l 1 Street lift station:
                                                               91'

              f.f,     failing to advise area residents. including Plaintitls.
                                                                   Plaintiffs. of the dangerous nature of
                                                                                                       of

                       the toxins to which the}
                                           they were exposed:

              g. failing to routinely
                            routinely and/or adequately
                                             adequately monitor the air. soil.
                                                                         soiL or surface water in

                       and around the Love Canal Site:                                                       le




              h. unlawfull}
                 unlawfully releasing into the environment substances hazardous to public
                                                                                                             II
                                                                                                             If
                       health.                    environment. acutely
                       health. safety. and/or the environment, acutely hazardous to public health.

                       safety or the environment
                                     environment, and/or a hazardous waste:
                                                                     waste.

       46.
       -l6.          Without prejudice and on int{>rmation
                                              information and belief. Defendant CRA. acting

                                                         t~>llowing misconduct:
knowingly and either alone or in concert. engaged in the [(Mowing
                                                                                                             1
:ooo\5868:
100015868:                                              18



                                                                                                             I
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 20 of 71

                                                                                                        :
                                                                                                      .!

              a. negligently, carelessly, reeklessly or otherwise tortiously performing OM&M
                              carelessly. recklessly.                                   OM& M

                  and reporting activities
                                activities at the Love Canal Site (under (SH's
                                                                         GSH's direct

                  management and/or control);
                                    control):

                 negligently, recklessly.
              h. negligently. recklessly, carelessly,
                                          carelessly. or otherwise tortiously performing
                                                                              pertbrming services     it
                                                                                                      It
                                                                                                      !I
                                                                                                      l!
                                                                                                      lJ
                  on behalloICISH
                     behalf of GSH in the response to the January 1IIl incident at the Colvin         ::-
                                                                                                      ii
                                                                                                      ii
                                                                                                      !l
                  Trench Site:                                                                        ..
                                                                                                      H
                                                                                                      IF

                                                                                                      H
                                                                                                      le

              c. failing to advise area residents.
                                        residents, including Plaintiffs. of the dangerous nature of   uIt
                                                                                                      ii
                                                                                                      iiI•
                  the toxins to which they were exposed:
                                                exposed:,
                                                                                                      .,
                                                                                                      I!
                                                                                                      I;
                                                                                                      ii-
                                                                                                      I'
                 tai l ing to advise relevant government authorities of the dangerous nature of
              d. tailing                                                                              !!H
                                                                                                      B
                  the toxins being released from the Love Canal site and/or the surrounding           H
                                                                                                      ii
                                                                                                      If
                                                                                                      ~~
                  sewer and water systems.,
                                  systems:

              e. failing
                 tailing to routinely and/or adequately monitor the air. soil,
                                                                         soiL or surface water in     IIIt
                                                                                                      ..u
                                                                                                      ii
                                                                                                      Ip

                  and around the Love Canal Site:                                                     H
                                                                                                      H
                                                                                                      1:
              f. unlawfully releasing into the environment substances hazardous -to
              1.                                                                 to public
                                                                                                      I!
                                                                                                      n
                          safety. and/or the environment acutely hazardous to public health.
                  health, safety,
                  health.                                                            health,
                                                                                                      ..
                                                                                                      H
                                                                                                      li
                                                                                                      ;;
                                                                                                       ..
                                                                                                      I!
                                                                                                       I!
                  safety or the environment.
                                environment, and/or a hazardous waste.
                                                                                                      !II
                                                                                                        I
        7.
       47.     Without pr~judice
                       prejudice and on information and belie[
                                                        belief, Defendant CECOS, acting                 !
                                                                                                       I
knowingly and either alone or in concert. engaged in the tollowing
                                                         following misconduct:
                                                                                                       r
              a. improperly obtaining the Love Canal contract through bribery .of
                                                                              of a Cl-FY
                                                                                   CITY OF

                  NIAGARA FALLS
                  NIA(iARA FAILS official. including cash, a mortgage guarantee. and a job
                                                                                       Job

                  with a CECOS subsidiary in Florida.

              h. negligently, carelessly.
              b. negligently.             recklessly, or otherwise tortiously pert(>rming
                              carelessly, recklessly.                         performing its          It


                  duties                                            for the Love Canal site:
                  dutit:s to implement the pollution abatement plan ti.>r



:oooJ5868:
 000158681                                     19




                                 •
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 21 of 71
                                                                                                           It




               c. utilizing substandard materials (including but not limited to the "rings"
                                                                                    .. rings"

                          utilized to secure the Love Canal cap) in its construction that CECOS knew or

                          should have known were not to specification                 sutlicient to pass
                                                        specitication and/or were not sufficient

                          inspection:

               d. utilizing permeable clay that was mixed with dirt (as opposed to -`pure-
                                                                                   "pure" clay-
                                                                                           clay

                          which would be less permeable.
                                              permeable, as required by
                                                                     by the work specifications) in

                          constructing the clay cap at the Love Canal site;
                                                                      site:

                                         of Defendant GROSS to bribe public officials
               e. utilizing the services of                                 ofticials such that

                          the work performed
                                   pert(1rmed by C'LCOS
                                                 CECOS at the Love Canal site would pass inspection:

               f.         bribing public officials
                                         ofticials so that the Love
                                                               Lose Canal remedial system would pass

                          inspection. while knowing that substandard work had been performed:
                          inspection,

                                        clean. remove,
               g. failing to adequately clean, remove. and/or dispose of toxic materials and/or

                          sediment that it or its agents had removed from the love
                                                                              Love Canal Site:

               h. failing to adequately clean,
                                        clean. remove. and/or dispose of toxic materials and/or

                          sediment from the sewers surrounding the Love Canal Site:
                                                                              Site;
                                                                                                           It

               i.t.       unlawfully releasing into the environment substances hazardous to public

                          health, safety,
                          health.                    environment acutely hazardous to public health.
                                  safety. and/or the environment,

                          safety or the environment,
                                        environment. and/or a hazardous waste.

       48 .
       48.                               inl(>rmation and belief,
                       prejudice. and on information
               Without prejudice,                         belief. GROSS. acting knowingly and

either alone or in concert. engaged in the following
                                           t(,llowing misconduct:
                                                      miswnduct:

               a.              Pl .t lMBING. unlawfully=
               a through GROSS P1.11M131NG,              scrvmg as a -.. front-
                                             unlawfully serving          fronC to bribe

                                                   behalf of CECOS. such that the work that CECOS
                          government inspectors on behalf




:oooJssos:
 0001.51368:                                           20



                      •                                                       -
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 22 of 71




                inadequately performed m
                                       in constructing the Love
                                                           Low Canal remedial system

                would pass inspection:

             b. through GROSS PLUMBING and/or GROSS CONTRACTING. negligently.

                carelessly. recklessly. or otherwise tortiously performing inspections at homes

                throughout the Love Canal area. advising residents (including Plaintiffs) that

                their homes were safe and/or free of toxic contamination (when in tact
                                                                                  fact they

                     not). and otherwise misleading residents (including Plaintiffs) as to the
                were not),

                cause of the sludge present in the sewers,
                      ofthe                        sewers. pipes. and sump pumps:

                                                    CONTRACTING. negligently.
             c. through GROSS PLUMBING and/or GROSS CONTRACTING,

                carelessly. recklessly. or otherwise tortiously performing its function of
                carelessly,

                cleaning the sewers in the Love Canal area (and/or representing that it had

                cleaned certain sewers when in fact
                                               tact it had not). so as to further expose area

                residents (including (>Jaintiffs)
                                     Plaintiffs) to Love Canal toxins:

                                           negligently. carelessly. recklessly. or
             d. through GROSS CONTRACTING. negligently,

                otherwise tortiously performing functions relating to the Colvin Trench

                project as a subcontractor tbr Det~ndant SCOff:
                                           fix Defendant SCOTT:

             e. through GROSS.        PLUIVIBING, and GROSS CONTRACTING,
                        (iROSS. GROSS PLUMBING.             CONTRACTING.

                intentionally.
                intentionally, negligently. carelessly,                                     failing
                                            carelessly. recklessly. or otherwise tortiously tailing

                to report the presence of toxic and/or otherwise suspicious materials in area

                      (induding those of Plaintiffs) after being contracted almost enclusively
                homes (including

                to inspect such homes by. inter alio., Det~ndants CITY. NFWB.
                                                alia. Defendants        NEWB, GSH. and

                CRA:




:oooJ5&6s:
MO15868:                                      11
                                              11




                                                                         440:043*.O.                  :$104 .400
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 23 of 71




              r.
              f.              rekasing and allowing
                   unlawfully releasing    allo'v\ing to escape and/or migrate into the

                   environment substances hazardous to public health.
                                                              health, safety,
                                                                      safety. and/or the

                   environment. acutely hazardous to public health.
                   environment,                             health, safety or the environment.

                   and/or a hazardous waste.

       49.    Without prejudice,
                      prejudice. and on information and belief,
                                                        belief: MILLER SPRINGS

REMEDIATION MANAGEMENT, INC.. acting knowingly and either alone or in concert.
            MANAGEMENT. INC_

engaged in the tbilowing
               f()llowing misconduct:

              a. from on or about July 1998 until on or about October I.
                                                                      I, 2008 (when GSH

                   transferred OM&M responsibility to CRA). intentionally,
                                                            intentionally. negligently.
                                                                           negligently,

                   carelessly,
                   carelessly. recklessly. or otherwise tortiously performed OM&M and

                                                                      GSH's direct management
                   reporting activities at the Love Canal Site (under (ISH's

                   and/or control):

              b. failing to routinely and/or adequately monitor the air,
                                                                    air. soil. or .surface
                                                                                   surface water in

                   and around the Love Canal Site;

              c. intentionally.
                 intentionally, negligently. recklessly, carelessly,
                                negligently, rt:cklessly. carelessly. or otherwise tortiously

                                          behalf of GSl
                   performing services on behalf    US III in the response to the January 1II1

                   incident at the Colvin Trench Site:

                                        residents, including
              d. failing to advise area rcsidt:nts. induding Plaintiffs.
                                                             Plaintitls. of the dangerous nature of

                   the toxins to which they were exposed:

              e. failing to advise relevant government authorities of the dangerous nature of
              e,

                   the toxins being released from the Love Canal site and/or the surrounding

                   sewer and water systems;
                                   systems:




:ooot5868:
 00015868                                        1 -1




                                                                                     .1,
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 24 of 71




               f.   unlim fully releasing into the environment
                    unlawfully                     en‘ ironment substances hazardous to public

                    health. safety. and/or the environment
                                               environment. acutely hazardous to public health.
                                                                                        health,

                    sillily       environment. and/or a
                    safety or the environment,          hazardous waste.
                                                      a ha7.ardous

       SO.
       50.                              inttlrmation and belief. OP-
               Without prejudice and on information                  TECH. acting knowingly
                                                                 OP-TECH,         knov,ingly

and either alone or in concert,
                       concert. engaged in the following misconduct:

              a. intentionally. negligently, carelessly,
                 intentionally, negligently. carelessly. recklessly. or otherwise
                                                                        othemise tortiously

                    pertbrming its functions as a contractor that OSH
                    performing                                    GSM and/or other Defendants

                    retained to assist in completing the sewer replacement at the Colvin
                                                                                  Col\ in Trench

                    and assist in sewer cleaning following the January 1 L 201 I1 incident at the
                                                                       1 1.

                    Colvin Trench. and continuing to the present:

               bp intentionally, negligently. carelessly,
               b. intentionally.              carekssly. recklessly.
                                                          recklessly, or otherwise tortiously

                    causing chemicals and toxins to be further disbursed into the environment.
                                                                                  environment, and

                    onto and into Plaintiffs homes. thus causing damage to the Plaintiffs:

                                                         January 1II.
              e. as part of its engagement following the January
              c.                                                   1 , 20
                                                                       201II1 incident.

                                                carell!ssly. recklessly.
                    intentionally. negligently. carelessly.  recklessly, or otherwise tortiously

                    retaining a subcontractor to utilize a high-pressure "jetting-
                                                                         ··jetting"' device to clean

                    the roadway and sewers following              II. 20
                                           l'ollowing the January 11.    II incident,
                                                                      2011  incident. thus further

                    disbursing toxins into the environment. including onto and into the homes of

                    Plaintiffs:

                 unlaw fully rckasing
              d. unlawfully  releasing into the environment   substanct:s hazardous to public
                                                en \ ironment substances

                    health. safety,        the environment,
                            safety. and/or tht! environment. acutely hazardous to public health.
                                                                                         health,

                    satety or the environment.
                    satet\        enxironment, and/or a ha:t..ardous \.\astc.
                                                        hazardous waste.




tOOOI5868:
100015868:                                         23
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 25 of 71




       51.
       5 I.   Without prejudice and on intiJrmation
                                       information and belief.
                                                       belief, ROY"s
                                                               ROY`s PLUMBING.
                                                                     PLUMBING, acting

knowingly and either alone or in concert,
                                 concert. engaged in the following
                                                         thilowing misconduct:

              a. intentionally. negligently. carelessly. recklessly. or otherwise tortiously
                                negligently, carelessly,

                  pertbrming its functions as a subcontractor that OP-TFCI-1
                  performing                                       OP-TECH and/or other

                  Dettmdants
                  Defendants retained to assist in completing the sewer replacement at the

                  Colvin Trench and assist in sewer cleaning following the January 1II, 20 II1
                                                                                     1, 201

                  incident at the Colvin Trench;
                                         French;

              b.. intentionally.
              b.  intentionally., negligently. careh:ssly. recklessly. or otherwise tortiously
                                  negligently, carelessly.

                                            ·jetting·· device to clean the roadway and sewers
                  utilizing a high-pressure -jetting"'

                  tollm.ving the January II I. 2.01
                  following                    20 I 1I incident.
                                                       incident, thus further disbursing toxins into the

                  environment, including onto and into the homes of Plaintifts:
                  environment.                                      Plaintiffs:

              c. intentionally. negligently. carelessly. recklessly. or others
                                                                        otherwise
                                                                               ise tortiously

                  representing to Love Canal area residents (including Plaintifls)
                                                                       Plaintiffs) that their

                  homes were safe toll
                                  following                I. 201
                                       owing the January IH.  20 I 1I incident.
                                                                      incident, when in fact they

                       not, and indeed ROY'S workers had observed NAPL in such homes;
                  were not.

              d. intentionally. negligently. carelessly. recklessly. or otherwise tortiously failing
                                negligently, carelessly,                                     tailing

                  to advise Love Canal area residents (including
                                                      (induding Plaintiffs) that their homes

                  were not safe following
                                t{Jilowing the January 1II.
                                                         1, 20
                                                            201II1 incident.
                                                                   incident, when in fact they knew

                  or should have known that to be
                                               he the case:

              e. unlawfully releasing into the emironment
                                               environment substances hazardous to public

                  health. safety. and/or the environment.
                                             t!nvironment. acutely
                                                           acutd} hazardous to public health.

                 safety
                 satety or the e-nvironment.
                               environment, and/or a hazardous waste.




100015868:
:000)5868:                                       24
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 26 of 71




       52.                                                                scoir
                Without prejudice and on information and belief. SCOTT LAWN YARD.

acting knowingly and either alone or in concert. engaged in the following misconduct:

              a. Intentionally. negligently, carelessly,
                 Intentionally, negligently. carelessly. recklessly. or otherwise tortiously

                  performing its functions as a contractor retained by NFW11
                                                                       NFWR in early 2011 to

                  repair and/or replace 17 existing sewer lines in the LaSalle area of Niagara

                  Falls. N.Y
                  Falls. N.Y.,.. including the sewer line at the site of the Colvin Trench:
                                                                                    Trench;

              b. intentionally, negligently,             recklessly, or otherwise tortiously
                                negligently. carelessly. recklessly.

                  causing the release of toxic chemicals from the Colvin Trench on or about

                          1 1. 20
                  January II.  201II:
                                   I;

              c. intentionally, negligently . carelessly. recklessly. or otherwise tortiously failing
                 intentionally. negligently,

                  to advise area residents             Plaintiffs) that it would be performing work
                                 residents- (including Plaintitl's)

                  on the sewers in close proximity to Love Canal,
                                                           Canal. and advising them to take

                  precautions;
                  precautions:

              d. intentionally. negligently, carelessly.
                 intentionally, negligently.              recklessly, or otherwise tortiously failing
                                             carelessly-. recklessly.

                  to advise relevant government agencies that it would be performing work on

                  the sewers in close proximity to Love
                                                   I .ove Canal;
                                                          Canal:

              e. intentionally, negligently,
              e. intentionally. negligently. carelessly.
                                             carckssly. recklessly.     otherwise tortiously
                                                         recklessly, or otherv.ise

                                                               e'l.-cn though it lacked the
                  undertaking the project at the Colvin Trench even

                  requisite licensing. training. equipment.
                                                 equipment and/or expertise to v..ork
                                                                               work with

                            Love Canal toxins.
                  hazardous Lovt:              when in fact company representatives believed
                                       toxins, v.hen

                  that toxins would he present in the Colvin 'french:
                                                             Trench:




:oool58os:
1000158681                                      /5
                                                25
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 27 of 71




              f.     unlawfully releasing into the environment substances hazardous to public

                     health. safety, and/or the environment
                                                environment, acutely
                                                             acutdy hazardous to public health.

                    safety or the environment
                                  environment, and/or a hazardous waste.

      53.          Without       prejudice   and   on   information    and    belief',
                                                                              belief.    SEVENSON

ENVIRONMENTAL, acting knowingly and either alone or in concert, engaged in the following
ENVlRONMt.:NTAL

misconduct:

              a. intentionally, negligently, carelessly, recklessly,     otherv.ise tortiously
                                                         recklessly., or otherwise

                     undertaking responsibility as a principal contractor fix
                                                                          tbr the initial remediation

                     work at love
                             Love ('anal
                                  Canal (despite historically being a contracting company and

                     never previously having been involved in an environmental remediation

                     project):

              h. negligently.
              b. negligently, carelessly.
                              carekssly. recklessly. or otherwise tortiously perfonning
                                                                             performing its

                    duties to implement the pollution abatement plan for the Love Canal site;

              c. utilizing substandard materials in its construction of either the leachate

                    collection and/or the clay cap. such that toxins were not and are not contained

                    within the Love Canal containment system;

                              carelessly. re~.:kkssly.
              d. negligently, carelessly, recklessly. or otherwise tortiously performing
                                                                              performing, its

                     function        excavating. handling.
                                  of excavating, handling, and disposing of extremely high

                                   of hazardous waste at the Love
                    concentrations or                        l.ovc: ('anal
                                                                    Canal site continuing to the

                    present
                    pwsent day, such that area residents (including Plaintitls)
                                                                    Plaintiffs) continue to be

                    exposed to such material:




:oool5868l
:00015868                                          26
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 28 of 71




                negligently, carelessly. recklessly. or otherwise tortiously cleaning 12 miles of
             e. negligently.

                  stonn sewer in the Love Canal area. such that said sewers were not rendered
                  storm

                  free
                  tree of Love Canal toxins:

             f. intentionally. negligently, recklessly. or otherwise tortiously failing to advise
                intentionally, negligently.

                  area residents of the presence of Love Canal contamination in the sewers

                  and/or other public works in the l.ove
                                                   hove Canal area. despite the fact that it knew

                  or should have known of such contamination by virtue of SEVFNSON
                                                                          SEVLNSON

                  routinely perfllrming
                            pertbrming work related to the ongoing functioning of the
                                                                                  tht.! Love

                  Canal containment system:

             g. intentionally, negligently, carelessly. recklessly. and/or otherwise tortiously
                intentionally. negligently.

                  leaving inactive sewer channels in place.
                                                     place, thus further contributing to the

                  migration of contaminants away from the Love Canal Site,
                                                                     Site. and onto and into

                  the homes of Plaintiffs:

             h. failing               clean, remove.
                tailing to adequately clean. remove, and/or dispose of toxic materials and/or

                  sediment that it or its agents had removed from the Love Canal Site:
                                                                                 Site:

             i.
             1.   intentionally. negligently.
                                 negligently, recklessly. carelessly. or otherwise tortiously failing

                                                agcnctes of the presence of Love Canal
                  to advise relevant government agencies

                  contamination in the sewers and/or other public works in the Love Canal area.

                              fact that it knew or should have kn<mn
                  despite the tact                             known of such contamination b)
                                                                                           by

                            SI~VENSON routinely perf(>rming
                  virtue of SLVENSON            performing work related to the ongoing

                  functioning or
                              of the Love Canal containment system:




:oooJS868:
 00015868                                       17
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 29 of 71




                 J.   unlawfully releasing into the environment substances hazardous to public

                      health. safety,
                              safety. and/or the environment.
                                                 environment, acutely hazardous to public health,
                                                                                          health.

                      safety or the environment.
                                    environment, and/or a hazardous waste.

                                  Ill.
                                  III.   GENERAL ALLEGATIONS

              A. Introduction

        54.      The allegations contained in paragraph ··1"
                                                        - I - through -..53-
                                                                         53" inclusive are hereby

realleged as more fully set forth herein.

        55.      Defendants are
                            arc individually and collectively responsible for callously,
                                                                              callously. wrongfully.

and dishonestly exposing Plaintiffs
                         Plaintiff's- to a host of deadly chemicals which.
                                                                    which, upon information and

belief, include.
belie[  include, but
                 hut are not limited to.
                                     to, benzene hexachloride
                                                 hexachioride (the main component of
                                                                                  ofthe
                                                                                     the pesticide

lindane. a neurotoxin). chlorobenzenes
                        chlorobenzene.s (used in the synthesis of DDT). .Bis(2-
                                                                        Bis(2-

ethylhexyl)phthalate (commonly known as DEIIP).
                                        )I1P), and dozens of other toxins.
                                                                   toxins, many of which

Defendants knew or should have known were toxic. For ease of reference. Oetendants
                                                                        Defendants have

                                          (Land till Defendants,
been divided into one of three categories (Landfill  Defendants. Sewer Defendants. and 201
                                                                                       20 II1

Sewer Incident Defendants)
               Detendants) to distinguish between each Defendant's conduct and how such

behavior caused Plaintiffs' injuries.

        56.      Among other chemicals to which there was wrongful exposure is 2.3.7.8-
                                                                               2.3. 7.8-

tetrachlorodibenzo-p-dioxin, commonly called dioxin.
tetrachlorodibenzo-p-dioxin.                 dioxin, which is a byproduct of trichlorophcnol
                                                                             trichlorophenol

manufacture and among the world's must
                                  most carcinogenic chemicals.

        57.      All of these chemicals are known or believed to be
                                                                 he reproductive toxins.

carcinogens, teratogens, and/or otherwise harmful to the human body.
carcinogens. teratogcns.                                       both.




:ooot586&:
 000 I 5868',                                     28



                                                                              •
                             Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 30 of 71




                                   58.       Some of the Plaintiffs
                                                         Plaintiffs are children 1.\ho
                                                                                 who were exposed to these harmful chemicals

                            intro or during their childhood,
                         in utero                 childhood. at a time when they were and remain particularly vulnerable

                         to the dangerous etfects of toxic insult.
                                          effects of

                                   59.                      have been exposed to toxins known to inflict cancers and/or other
                                             All Plaintiffs have

                         latent diseases and injuries.
                                             injuries, and also known to adversely impact reproductive capacity.

                                   60.         As a result of the foregoing. each Plaintiff also suffers
                                                                                                 sutlers from the emotional

                         distress associated with. inter alit.
                                                         alia. their individual illnesses. their prospective and/or latent

                         illnesses. the illnesses of their family members. the prospective loss of their family members. and

                         the economic turmoil that Defendants·
                                                   Defendants" conduct has caused.

                                          B. Love Canal Prior to 1954
                                                                 I9S4

                                   61..
                                   61        Il.ove
                                               .ow Canal received its name from William T.. Love. an entrepreneur
                                                                                                     entreprent!ur and

                        developer in Niagara Falls. New York in the late 1800s.
                                                                         I 800s.

                                   62.
                                   61.       In 1892. Love proposed connecting the upper and lower Niagara River by digging

                                s ix to seven miles long,
                        a canal six                 long. in hopes of harnessing the water of the of the upper Niagara

                                                channel. which would create a man-made waterfall with a 280-foot drop
                         River into a navigable channel,

                         into the lower Niagara River,
                                                River. providing cheap hydroelectric power.

                                   63.       Loves dream abruptly collapsed
                                             Love's               wllapsed after the invention of alternating-current

                        electricity
                        dectri<.:ity. ‘,‘                   ktrthcr O) wire
                                          hich could travel tarther
                                      which                            \A ire than direct current. thus obviating the need for



                         factories to locate near the tails.
                                                      tills.

                                   64.       The Love Canal ldt
                                                            left behind became nothing more than a half-mile-long
                                                                                                   half'-mile-lung

                        swimming
                        swimming hole until such time as Defendant
                                                         Detendant OCCIMN
                                                                   OCCIDE:NTALIHOOKFR
                                                                           1-A1AJOOKER purchased the site.
                                                                                                     s ite.

                                   65.       In or about 1941. Defendant OCCIDFNTAL/HOOKFR
                                                                         OCCIDENTAL/HOOKER wrongfully began using

                            l .o e Canal site as an industrial and municipa
                        the Love                                   municipall dumpsile
                                                                              dumpsite for
                                                                                       liar hazardous waste disposal.



                         ;00015Rog
                         (000158681                                                       29



..
'-,·-.
     ._~-~...,,...-47.;:.u.;,_...,...,,.t~i-.~••'d.. ·._.,.,.,.e..4i~~~"~-~t.!~..-~~~~~~"it~.,:;·~~~91il   -..JJ~   •lfeN •I                                                        ............lo' •;~-•lo"'f#J...-~oi>..o.t..,.,.,-•~'',.""*''·"~~).:;..-;. ~,ft.~".ool!)
                                                                                                                               ~- .-.~,._o....;,..!i-~l::f·~-""'~J........t,t....--l>
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 31 of 71




                       OCCIDENTAI./HOOKER negligently and/or recklessly opined that the
Engineers at Defendant OCCIDENTAL/1100KER

clay composition of the soil beneath the Love Canal site somehow made it ideal tor
                                                                               for the "safe"
                                                                                       "'safe'"

dumping of toxins.

       66.                                                 OCCIDENTAL/HOOKER
                From approximately 1941 to 1953. Defendant OCCIDENTAL/HOOKFR

                            2 LOOO tons of toxic waste on the Love Canal site,
improperly dumped more than 21,000                                       site. some of it

loose and some of it in metal drums buried just beneath the surface.

       67.                                     OCCIDENTAI.IHOOKER disposed of at Love
                The toxic waste that Defendant OCCIDENTAL./HOOKER

Canal is made up of approximately 253 distinct chemicals.

       68.      In addition to the materials wrongfully dumped by Defendant
                Jn                                                Detendant

                    Defendant CITY OF NIAGARA FALLS also utilized the Love
OCCIDENTAL/HOOKER. Detendant
OCCIDE.NTAL/HOOKER.

Canal site tor
           tbr waste disposal.

             C. Transfer of the Love Canal Site

       69.      In or about 1953, atler prolonged and wrongful deposit of toxic waste at the Love
                            1953. after

Canal site and cosmetically concealing this misconduct by covering the waste with dirt and

grass. Defendant OCCIDENTAL/HOOKER
                 OCCIOI:NTAL/HOOKER sold the land to the Niagara Falls Board of

          tor one dollar.
Education for

       70.      Fully aware of the grave dangers associated with its wrongful conduct. Defendant
                                                                                       Dctendant

OCTIDENTALIHOOKER endeavored to hide the full extent of its wrongdoing and evade
OCCIDENTAL/HOOKER

responsibility theretor                                             ··warning"' indicating that in
               therefor while including in the deed transfer a sham "warning"

           of its business it had buried certain wastes on the property.
the course of                                                  property, and noting that such

materials should not be disturbed by digging.




100015868:
 00015868                                        30
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 32 of 71




        71.                        ()('CIDf~NTAUHOOKER"s sale ofthe
               Following Defendant OCCIDENTAL/1100KER's       of the Love Canal land.

and with the full knowledge of Defendant OCCIDENTAI./IIOOKER.
                                         OCCIDFIN AL/1100KFR. the Niagara Falls Board of
                                                                                      of

Education began in or about 1954 to construct an elementary school on the canal property.

        72.    Because the school board had no way of knowing the full extent of Defendant

OCCIDENTAL/HOOKER's wrongful dumping.
                             dumping, a school was constructed without a basement.

     ··99111 Street School"
This "99th          School"' was completed in or about 1955,
                                                       1955. situated atop 21,000
                                                                           21.000 tons of lethal

        Thereafter. it served approximately 400 young students per year.
toxins. Thereatter.

        73.    Residential homebuilding around Love Canal boomed in the 1950s and. upon

information
int(lrmation and belief. Defendant OCCIDENTAL/HOOKER knew or should have known of
                                                                               of this

fact.
tact.

        74.    Despite being fully aware ofthe
                                         of the host of lethal chemicals it had dumped on the

Love Canal site,
           site. and also fully aware that the area was undergoing extensive residential

development,
development. Defendant OCCIDENTAIJIMOKER
                       OCCIDENTAL/HOOKER provided hnmeowners
                                                  homeowners moving into the area

with no warning or other information that would indicate that the property was situated in

proximity to deadly toxins that it had wrongfully dumped.

        75.    Most families     mo‘ed into the area were understandably unaware of the Love
                    tamilies who moved

Canal landfill and its poisons,
Canallandtill                   largely because Defendant OCCIDEN
                       poisons. largely                           I AL/11001(FR had
                                                          OCCIDENTAL/IIOOKFR

concealed the fact of its wrongful.
                          wrongful toxic dumping by giving the Love Canal a cosmetic "face-lift"
                                                                                     ..tace-litl."

prior to its sale to the school board.
                                hoard. Specifically, Defendant OCCIDIATA1,11100KTR
                                       Specitically. Dctendant OCCIDENTJ\LIHOOKf:R had

covered                                grass.. and planted trees rendering it innocent-looking to the
covl;!red the Love Canal with dirt and grass.

naked eye.

        76.    By 1978_
                  1978. there were approximately 800 private single-family homes and 240 low-
                                                                                         low -

income apartments built in dose
                           close proximity to the Love Canal.
                                                       Canal..



100015868:
 00015868                                        31
                             Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 33 of 71




                                   77.        The 99th Street School was located near the center of the landfill. The Niagara

                        River. to the south,     Rergholtz Creek. to the north. formed natural boundaries for the area
                                      south. and Bergholtz

                       affected by the migrating toxins.

                                          D. Resident Complaints and Government's Response

                                   78.        From the late 1950s through the 1970s,
                                                                              1970s. Love Canal area residents repeatedly

                       complained to authorities of strange odors in the neighborhood and/or chemical residues

                       surfacing near or in their yards and on the playground of the 99`h
                       surfacing,                                                    99th Street School.

                                   79.                                  FAI IS. responding to these complaints,
                                              Defendant CITY OF NIAGARA FALLS.                      complaints. visited

                       the area and negligently did little more than cover the chemical substances complained of with

                       dirt or clay.

                                   80.        Although Defendant CITY (.)F
                                                                      OF NIAGARA FALLS knew or should have known

                              fact of the wrongful dumping of both Defendants OCCIDENTAL/HOOKER and CITY
                       of the tact

                       OF NIAGARA FALLS.
                                  FALLS, it did not conduct further investigation. remediation, or issue any
                                                                    investigation, remediation.

                       warnings.
                       warnmgs.

                                   81..
                                   81                                                 complaints, Defendant CITY OF
                                              During or prior to 1976. after years of complaints.

                        NIAGARA FALLS finally hired a consultant to investigate.

                                   82.                     Cal span Corporation completed a study of the l.ove
                                                 1976. the Calspan
                                              In 1976,                                                   love Canal area and.

                            surprisingly. found toxic chemical residues in the air and in the sump pumps in a significant
                        not surprisingly,

                        number of homes near the southern end of the Love Canal.

                                   83.                                                    filled with dangerous chemicals,
                                                                              presumably tilled
                                              Calspan also found metal drums. pn.:sumahly                       chcmicals. at

                        or just beneath the surface. and high levels of PCBs in the storm sewer system.
                        or,just

                                   84.        Calspan recommended that the Love Canal be covered with day:.
                                                                                                      clay. home sump

                        pumps be s~alcd oft
                              he scaled oft: and a tile drainage system he installed to control the migration of wastes.



                        (00015868l
                         00015868                                                              32


;;.·.-

'
}~~·,.::iJ.o:~'*~~~~'"*·"'i~1~~-~--~~~~·-~::._~-~~t"~'-=·~~~~:~*'¥;&.~-.~~~·irilt;"..ol;:~~~~~k~K;~,...~-~~~--4.~~~
                                                                       •                                 •         ..~~~it..;'~"""'~""'~'~~·..;i.•:-_..,_,.,..,_:r..·--·-~-'-~'(- ...-~-;;-~:-~
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 34 of 71




         85.   Defendant CITY OF NIAGARA FALLS carelessly. negligently,
                                                           negligently. and/or recklessly

elected not to adopt any of these Calspan recommendations.
                                          recommendations, and instead merely placed window

fans in a few select homes believed to contain abnormal levels of chemical residues.

         86.   In or about 1978,
                           1978. authorities from the New York State Department of Health

(- NYSD011.") began to study the Love Canal area. and released preliminary findings that women
("NYSDOH'")

living near the southern end of the Canal were experiencing greater than normal rates of

miscarriage and birth defects.

         87.   On or about August 2. 1978, NYSD011
                                           NYSDOII commissioner Robert Whalen issued a

health order and announced a state of emergency at Love Canal. The health order recommended

         991h Street School be closed and that pregnant women and children under the age of two
that the 99th

temporarily evacuate.

         88.   Soon thereafter.
                    thereafter, New York Governor Hugh Carey announced that the State would

purchase the 239 homes closest to Love Canal and evacuate residents of those homes.

         89.   The State defined
                         ddined the affected area
                                             an:a and erected a 10-tbot
                                                                I 0-foot fence around the

evacuated land. This decision was arbitrary because at that time. and to this day,
                                                                              day. nobody knew

or knows how far into the surrounding residential neighborhoods the chemicals improperly

dumped by Defendant OCCIDENTAI./1100KER
                    OCCIDENT A I./I lOOKER had spread or how many people were affected.
                                                                              aftected.

         90.   As the investigation continued,
                                    continued. additional evacuation orders were implemented.

   total, approximately 950 families were evacuated from a 10-square-block
In total.                                                  I 0-square-block area surrounding the

land till.
landfill,




:oool5868l
:00015868:                                     33
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 35 of 71




              E. "Remediation"
                 "'Remediation" and its Aftermath

       91..
       91        Following the evacuation orders. an interagency task force was charged with

making recommendations concerning the
                                  the. construction of a drainage system to prevent further

migration of toxic chemicals from Love Canal.

       92.       In February 1978,
                             1978. Defendant CITY OF NIAGARA FALLS retained Defendant

CRA to develop a groundwater pollution abatement plan.

       93.       As part of this program. Defendants OCCIDENTAL/HOOKER.   SEVEN SON
                                                     OCCIDENTAL/I lOOKER, SEVFNSON

ENVIRONMENTAL SERVICES,
              SERVfCES. INC .. and CECOS
                        INC..      CEC'OS INTERNATCONAL.
                                          INTERNATIONAL, INC. were involved

in negligently.
   negligently, carelessly. and/or recklessly remediating the contamination. As noted above,
                                                                                      above.

neither CFCOS
        CECOS nor SFVENSON
                  SEVEN SON were qualified to undertake this task.
                                                             task, and in fact CECOS

obtained its contract through improper payments to CITY OF NIAGARA FALLS officials.

       94.       The
                 Fhe work pert<>rmed
                          performed was rife with intentional,
                                                  intentionaL negligent, careless. reckless. and/or
                                                                         careless, reckless,

otherwise tortious operational failures.
                               failures. which are demonstrated by the fact
                                                                       tact that dangerous toxins

continued to be present in the Niagara Falls sewer system at the time of the January 1II. 20 I 1I
                                                                                       1. 201

                              (see~
incident at the Colvin Trench (see   !!(C). in,fra).
                                   § 11(C). iivihr). and continuing to the present.

       95.       Upon information and belie[  CECos· wrongful behavior includes. but is not
                                      belief. CECOS"

                                                   7. supra. Such misconduct rendered the Il ,ove
limited to. that which is described in paragraph 447.                                        .ove

Canal containment system wholly inadequate to achieve its purpose of containing and preventing

the further spread and/or disbursement of the toxins which OCCIDENTAL/HOOKER
                                                           OC'CIDENTALMOOKER had

wrongfully dumped at l.ove Canal.
                     Love ('anal.

       96.                  SFVENSON
                 Similarly. SINE NSON \\las
                                      was negligent. careless,
                                                     careless. and/or reckless. inter cilia.
                                                                                      alia. in

undertaking the remediation project in the tirst
                                           first place. Indeed. at the time.
                                                                       time, SEVENSON
                                                                             SINENSON was

primarily a contracting company and had insufficient experience with an environmental



:oooJ5868:
:00015868:                                       34
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 36 of 71




remediation on the scale
                   scak of l.ove
                           Love Canal. As such,
                                          such. SEVENSON was wholly unqualified to

undertake this work,                                                     waste, inter olio.
               work. and did a substandard job in remediating Love Canal waste.       alia, for

                                    supra. The cleanup plan consisted of a tile drain collection
the reasons stated in paragraph 53. .mpra.

system designed to -··contain"'
                      contain- the waste and prevent any outward migration of chemical leachate.

       97.      A graded trench system was dug around the canal's perimeter to intercept

migrating leachate and to create a barrier drain system.

       98.      The leachate collected from this drain system is pumped to an on-site treatment

plant that utilizes a series of filters,                     charcoal, in an attempt to remove toxic
                                tilters. including activated charcoaL

chemicals from the waste stream.

       99.      The remaining.
                    remaining, theoretically -··clean"
                                                clean- water is then tlushed
                                                                     flushed down the regular

municipal sanitary sewer system.

       100.     Notably,
                Notably. dangerous chemicals such as mercury and other•
                                                                 other heavy metals are not

intended to be removed by this treatment system.

       I 0 I.
       101.     A clay cap was placed over the Love Canal as a cover in an attempt to minimize

rainwater from entering the canal surface. to prevent chemicals from vaporizing into the air, and

to prevent the outside environment from any direct contact with contaminated soil.

       102.     A monitoring system to evaluate the etlcctivencss of this system was not
                                                    effectiveness or

                  tive years after the system's original implementation.
established until five

       103.     Thus, there were no baseline data on contaminant levels in th~:
                Thus.                                                      the groundwater

following the original remediation efforts.

       I 04.
       104.     Once a monitoring system was put into place,
                                                      place. however,
                                                             however., it revealed that toxins

were systematically leaking into lhe
                                 the nearby Niagara River.




(00015868:
 00015868;                                        35
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 37 of 71




       I 05.
       105.    Such leaking was not a surprise,
                                      surprise. since there was no bottom to the so-called

..- containment"                                         of certain Landfill Defendants in the
    containment- system (and given the negligent conduct of

construction of the containment system as alleged herein).

       I 06.
       106.    Other data also indicated that contaminants were increasing in the monitoring

wells outside the Love Canal.

       107.
       I 07.   Landfill Dctendants
                        Defendants were also otherwise negligent in the design. implementation.

and construction of infrastructure in connection with the Love Canal remediation.

       108.
       I 08.   For example. Land till Defendants were reckless. negligent
                            Landfill                            negligent. and/or careless in the

selection of polyvinyl chloride (-
                                (.. PVC")
                                    PVC-) pipe to replace underground pipes (sewer and otherwise)

in the Love Canal area during and atler
                                  after the original Love Canal remediation. PVC pipe is easily
                                                                                         easily
                                                                                                                                        :;;


                                                  Landfill Defendants knew or should have known
corroded by the toxins at issue in this case. and Landtill

that such piping would disintegrate over time as a result of the foreseeable contact with such                                          ;,



chemicals. thus resulting in further dispersion of chemicals.                                                                           ;:;




       109.                   the attempted remediation of
               In addition to the                          the Love Canal site itself,
                                                        ofthe                  itself. efforts were

made to remediate the surrounding sewers. creeks. and berms. This included (a) hydraulically                                            ••
                                                                                                                                        ii
                                                                                                                                        ii
cleaning the sewers; (b) removal                                   sediments: (c) inspecting the
                         remo‘ al and disposal of the contaminated sediments;
                                                                                                                                        ii
                                                                                                                                        !!
sewers for detects that could allow contaminants to migrate: (d) limiting access. dredging and                                          ii
                                                                                                                                        ii,,
hydraulically cleaning the Black Creek                (e) remo‘
                                 ('reek culverts: and (c)       ing and storing Black and
                                                          removing                                                                      ::
                                                                                                                                        ..
                                                                                                                                        I~




Rergholtz creeks' contaminated sediments.
Bcrgholtz

       II 0.
       1 10.   Approximately 62,000
                             62.000 linear feet of storm and sanitary
                                                             sanitary sewers were
                                                                             \\ere supposed to
                                                                                                                                        11il
have been cleaned in or about 1986. and an additional approximatel
                                                      approximately 6.00()
                                                                    6.000 feet
                                                                           teet were supposed
                                                                                     supposl.!d                                         if
                                                                                                                                        II
                                                                                                                                        ii
                                                                                                                                        ii
                                                                                                                                        !!
to have been cleaned in or about 1987. tlJpon
                                         Ipon inti.mnation
                                              inthrmation and belief, Ddendant GROSS.
                                                              belief. Defendant                                                         ii
                                                                                                                                        II
SlNINISON. and/or CECOS
Sl.:Vl:NSON.      CEC'OS \\en: charged contracted for this task,
                         were chargt.:d                              eitht.:r did not perthrm
                                                           task. and either           pert(>rm                                          tl
                                                                                                                                        ti
                                                                                                                                        ~
                                                                                                                                        ~
                                                                                                                                        i i!

:oool5868i
 00015868:                                                36                                                                            ·~
                                                                                                                                        n
                                                                                                                                        Ii
                                                                                                                                        ••


                                      *§4.0441********41i;,4,444,4$4.6,E4*.E.**0.44344,0,,,EhVE6.4.E..i.n..446044.241.1   "CE•o#0-4.4
                                                                                                                                 '
                                                                                                                                        i
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 38 of 71




the work that had been contracted.
                       contracted, or perfi)rmed
                                      performed such work negligently. carelessly. recklessly.
                                                                                   recklessly, or

          tortiously, resulting in the continued exposure of area residents (including Plaintitl's)
otherwise tortiously.                                                                  Plaintiffs) to

Love Canal toxins to the present.

        1Ill.
          I 1.   In 1989. Black and Bergholtz Creeks were dredged of approximately 14.000

cubic yards of sediments. Clean riprap was supposed to have been placed in the creek beds.
                                                                                     beds, and

the banks were replanted with grass.

        1I 12.   Prior to final
                          tinal disposal,                                                   pn~jects
                                disposal. the sewer and creek sediments from these cleaning projects

and other wastes [approximately              yards were stored at Defendant
                 !approximately 33.500 cubic yards!

OCCIDENTAL/HOOKER ·s Niagara Falls facilities. within Defendant
OCCIDFNTAL/1100KER's

OCCIDENTAL/HOOKER's exclusive control.
OCCIDENTAIJFIOOKFR's          control,

        113.
        1 13.    In addition.
                    addition,. the contaminated sediments and wastes from the sewers and creeks.

as well as other Love Canal wastes. were intended to be
                                                     he removed and thermally treated (hut
                                                                                      (but were

                                    OCCIDFN AL/1100KFR's Niagara Falls facility.
not) prior to disposal at Defendant OCCIDENTAL/HOOKER's

        114.
        1 14.    Thus.
                 Thus, upon information and belie[
                                            belief, due to the actions of Landtill Defendants. the
                                                                          Landfill Defendants,

remediation program did not properly remediate the toxins within the Love Canal containment

area and/or did not properly contain such toxins and prevent them from spreading throughout the

Love Canal neighborhood from the time of its inception up to and including the present day.

        115.
        1 15.    During and following the remediation.
                                          remediation, certain Love Canal an:a            filed
                                                                          area homeowners tiled

suit against Defendant OCCIDENTAL/1100KM.
                       OCCIDENTAL/HOOKER.

        116.
        1 16.    Dctendant
                 Defendant OCCIDENTAl./IIOOKFR
                           OCCIDFN UAL/HOOKER resolved these lawsuits.

        I1 17.                                           Defendant OCCIDENTAL/11001(ER
                 In addition to that private litigation. Dctcndant OCCIDFNTAL/IIOOKER agreed

to pay $98 million to cover New York State's 1Lovee Canal cleanup costs. and $129 million to

cover the tederal              Love Canal cleanup costs.
                  government"s l.ove
          federal government's



:ooot5868J
[00015868:                                       37
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 39 of 71




        118.     Although Defendant OCC1DENTAL/HOOKFR
                                    OCCIDENTAL/HOOKER resolved these Love Canal

matters, nothing in these litigations or the terms of their resolution eliminates or alters in any
matters.

way Defendant OCCIDENTA1./1100KER's
              OCCIDENTALIHOOKER·s obligations and/or duties to the instant PlaintitTs.
                                                                           Plaintiffs.

        1119.
          19.    None of the instant PlaintitTs
                                     Plaintiffs were parties to any previous litigation relating to

Love Canal.

             F. Love Canal "Revitalization"
                           ••Revitalization"

        120.     In or about 1988. NYSDON
                                   NYSDOH publicly declared the area north of Love Canal to bt:
                                                                                            he        ;.




sate for
safe tor habitation on the basis of an interagency review.

        121 ..   Empty homes in the Love Canal area were refurbished and/or cosmetically

improved and sold for approximately 20% helmv
                                        below market value as an enticement to repopulate

and revitalize the area.

        112.
        122.     In or about August 1990. the Love Canal Revitalization Agency renamed a

portion of Love Canal as Black Creek Village in an attempt to shed the stigma associated with
                                                                                                      i!
                                                                                                      ::
                                                                                                      Oii
                                                                                                      !!
the name ..- Love CanaL"
                  Canal.'" and entice homebuyers
                                      homcbuyers to consider settling their families in the           H
                                                                                                      H
                                                                                                      iF
                                                                                                      !!
                                                                                                      H
neighborhood.                                                                                         ;;;

                                                                                                      H
        123.                          1990. without knowledge or reason to believe that Landtill
                 In or about November 1990,                                             Landfill

Defendants had recklessly. negligently.
                           negligently, and/or carelessly perfom1t:d
                                                          performed their duties in connection

with Love Canal remediation and/or otherwise fraudulently concealed the full extent of the

dangers associated with the Love Canal neighborhood. the first new family moved into the area.

        124.     Additional families thereaft~:r
                                     thereafter purchased homes in the Love Canal neighborhood.

        125.
        125.     Since the rehabilitation program began. approximately 260 homes have been sold

in the Love Canal area,
                  area.




:ooot5868l
:00015868;                                         38
        Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 40 of 71



         126.    In addition,
                    addition. a new senior citizen housing development has been constructed on

vacant property in the so-called "habitable"
                                 "habitable.. portion of the emergency declaration area.

         127.
         I 27.   In or about 1995.
                             1995, Defendants GSH and CRA,
                                                      CRA. at Defendant

OCCIDENTAL/HOOKER's direction. assumed responsibility for the
                                                          the. ongoing management.

operation. maintenance and/or monitoring of the Love Canal site.

         128.    Thereafter, and in particular from in or about 1998 until in or about 2008.
                 Thereafter.

Defendant OCCIDENTAL/11001(FR
          OCCIDENTAL/HOOKER assigned Defendant
                                     Detendant MILLER SPRINGS REMEDIATION

MANAGEMENT, INC. the responsibility of operation and maintenance of certain pumps and
                                                                                                         I



treatment equipment in the Love Canal containment area.
                                                                                                         16


         129.    Thus,
                 Thus. at all relevant times. Defendants
                                              Detendants CRA,
                                                         CRA. GSII,
                                                              GSH. and MILLER SPRINGS

REMEDIATION MANAGEMENT. INC. acted as agents. servants,
                                              servants. and/or employees of

Defendant OCCIDENIAL/HOOKER,
          OCCIDENTAL/HOOKER. thereby and otherwise rendering Defendant
                                                             Detendant

OCCIDENTAL/HOOKER responsible for their conduct. Throughout the relevant period.
OCCIDENTAL/11001(ER                                                      period, such

Defendants have negligently.
                negligently, recklessly. carelessly. or otherwise tortiously pertormed
                             recklessly, carelessly,                         performed their

OM&M monitoring activities in the Love Canal area by failing to report the presence of toxins.
                                                                                       toxins,

thus causing area residents (including Plaintiffs) to be exposed to dangerous materials and, thus.
                                                                                             thus,

causing them harm. For example. such Defendants
                                     Ddendants failed to perform routine surface
                                                                         surtace water, soil.
                                                                                        soiL

or air testing. despite knowing that they were often
                                               ollen rile
                                                     rife with dangerous volatile organic                It


compounds from love
               Love Canal.                                                                               i
                                                                                                         iP

                                                                                                         IIE
         130.    Similarly. the Sewer Defendants were each responsible for
                                                                       tor ensuring that the water       i
                                                                                                         iL




and sewer systems in proximity to Low
                                  Love Canal were free from toxic chemicals. They failed to              it
                                                                                                         ie
                                                                                                         It
sufticiently pert{)rm
sufficiently perform this function insofar
                                   insular as Love Canal toxins were and continue to be present in

the area public. works, thus causing harm to area residents (including Plaintiff'>).
         public works.                                                 Plaintiffs). For example.



:ooot5868l
100015868:                                       39


                                                                                                         iE
    •                                                                                                •
                       Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 41 of 71




                  such Defendants failed to perform smoke and/or dye testing and/or other inspections to ensure

                  that the remediation had been successful and/or the sewers were free of Love Canal toxins.

                             C.
                             G. Sewer "Refurbishment"
                                      "'Refurbishment" and the January 2011
                                                                       2011 Acute Release of Chemicals

                         131
                         131..   At all relevant times following its creation in 2003,
                                                                                 2003. Defendant
                                                                                       Ddendant NIAGARA

                  FALLS WATER
                  FAI.I.S WA FER BOARD has owned and operated the drinking water and waste water treatment

                  systems and storm water conveyance facilities in the City of Niagara Falls.
                                                                                       falls.

                         132.    Defendant NIAGARA FALLS WATER BOARD has been engaged in a multi-

                               of sewer refurbishment in the Love Canal area,
                  year program of                                       area. which includes, inter (Al,
                                                                                    includes. lifter alia. sewer

                  replacement. root and debris removal. trenching. pipelining. manhole rehabilitation.
                                                                                       rehabilitation, leaky joint

                  grouting. cross connection identification and removal.
                                                                removal, sewer line upgrading,
                                                                                    upgrading. and

                  sludge/contaminant removal (the "Sewer Remediation Program").
                                                                     Program .. ).

                         133.    On or about January 1II.
                                                       1. 20
                                                          201II.
                                                              1. as part of the Sewer Remediation Program.

                  Defendants or their agents. employees.
                                              employees, representatives or contractors (and specifically. workers
                                                                                                                      ..
                                                                                                                      ~~
                                                                                                                      j:
                                                                                                                      ii
                  from Defendant SCOTT LAWNY ARD and/or GROSS) - working on Colvin Boulevard within
                                       LAWN YARD                                                                      ...H
                                                                                                                      H
                                                                                                                      ii
                  250 teet
                      feet of the northern boundary of the Love Canal containment area -- recklessly,
                                                                                          recklessly. negligently.,
                                                                                                      negligently.    ,,
                                                                                                                      I!
                                                                                                                      II


                                                                                                                      H
                                                                                                                      !!-
                  and/or carelessly disturbed. exposed. and discharged a substantial amount of contaminated           IE
                                                                                                                      ~~
                                                                                                                      "i!
                  sediment that was present within the sewers.
                                                                                                                      li
                                                                                                                      I~

                         134.    Upon releasing this material into the environment. workers from SCOTT 1I.A WN
                                                                                                         ,AWN         n
                                                                                                                      ii
                                                                                                                      ii
                  YARD and/or GROSS knew immediately that the material released into the environment did not
                                                                                                                      !!
                                                                                                                      ;;
                  come from normal dirt. Rather. SCOTT I.A
                                                       LAWNWN YARD believed that it was some historic                 ii

                  contamination_ and based on other work that SCOTT
                  contamination.                              SCO.FT LAWN YARD had perfixmed
                                                                                   performed in the area.             II
                                                                                                                      I!


                  believed such material could be traced to HOOKJ·:R/OCCIDENTAL
                                                            /100KER/OCCIDFNTAI, and the Love Canal.                   if
                                                                                                                      II
                                                                                                                      Ir~
                  [00015868!
                   00015868                                      40



• 4,4,...,4   •    •
  Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 42 of 71




        135.   Defendant SCOTT LAWN YARD had been contracted by Defendant NIWB
                                                                          NFWB to

perform certain sewer repairs and replacements in Niagara Falls_
                                                          Falls. including but not limited to the

work at the Colvin Trench. SCOTT LAWN YARD proceeded with the work at the Colvin

Trench even though it had expressed concerns to CITY OF NIAGARA FALLS and NEWF3
                                                                          NFWB

ofticials during pre-construction meetings regarding the proximity of the work site to the Love
officials

Canal site. A SCOTT LAWN YARD official has stated that.
                                                  that, given the proximity of the work

site to Love Canal.  we figured something would be there." Thus. Defendants SCOTT LAWN
             Canal. "we

YARD. NFWB.
      NFWB, and CITY OF NIAGARA FALLS knew or should have known of the high risk

that Love Canal toxins would be present in the sewer lines in which they were working.

       136.    The work that Defendants SCOTT LAWN YARD. GROSS. NFWB. and C1TY
                                                                          CITY

OF NIAGARA FALLS negligently performed prior to and on or about January H.
                                                                        II. 201
                                                                            20 II1 and

therealler resulted in the discharge of myriad hazardous chemicals onto and into the property and
thereafter

      of the Plaintitls.
homes of     Plaintiffs: In tact.
                            fact, toxins were abruptly released into the environment.
                                                                         environment, and a strong
                                                                                            strong

odor prevailed for blocks around the \\ork
                                     work site.


       137.
       13 7.   Upon releasing the toxic materials into the environment,
                                                           environment. Defendant SCOTT

                                   OF' NIAGARA FALLS. According to CITY OF
LAWN YARD contacted Defendant CITY OF

NIAGARA FALLS Mayor Paul Dyster. CITY oftkials
                                      officials drew a sample from the broken sewer
                                                                              sewt:r

line. and sent the residue to a private laboratory fi.)r
                                                   for analysis. Thl!
                                                                 The mayor stated that .. it appears as

                                                           I." 'The
though the material is something from [Occidental Chemical 1." The laboratory analysis

concluded that such chemicals included highly dangerous chlorinated organic compounds.

halogenall:d                          ··signatur~ .. Love Canal contaminants,
halogenated hydrocarbons. and certain "signature-               contaminants. including but not

limited to non-aqueous               (.. NAPL"). a toxic chemical "stew."
           non-a4ueous phase liquids ("NAM"").                    ··stew:·




100015868:
[00015868                                         41




                               0474,6k4e*-1.•04
                                      : .
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 43 of 71




       138.
       135.    Love Canal toxins should not have been present in area sewer lines to begin with.
                                                                                           with,

particularly because: (i) Defendant OCCIDENTAL/HOOKER
                                    OCCIDENTA L/HOOKER should not have wrongfully

dumpl!d the toxins on the Love Canal site in the first
dumped                                           tirst place; and (ii) the Landfill Defendants

should have discharged their duties to adequately monitor.
                                                  monitor, remediate and/or contain such

materials within the Love
                     Lo\e Canal containment area from the time of
                                                               of the original Love Canal

cleanup and continuing to the present day,
                                      day.

       139.    Nevertheless,
               Nevertheless. given the proximity of
                                                 of the January 2011 Colvin Boulevard Sewer

Remediation Program work to Love Canars
                                 Canal's northern boundary.
                                                  boundary., and/or the tact
                                                                        fact that Defendants

NFWB. SCOTT LAWN
            LAWNY      crrY OF NIAGARA FALLS. OCCIDFNTAL/1-100KER.
                  ARD. CITY
                 YARD,                        OCCIDENTAL/HOOKER.

GSII. and/or CRA knew or should have known that toxins had leaked from the Love Canal site
CiSIL

in the past. such Defendants
                  Ddendants knew or should have known of the possibility of the presence of

dangerous chemicals within the sewers and/or otherwise in proximity to Defendants"
                                                                       Defendants· work,
                                                                                   work. In

tact. as noted above. Defendant SC
fact.                              off- LAWN YARD raised these concerns with Defendant
                                SCOTT

NFWB. and yet chose to proceed with the work in any event. SCOTT LAWN YARD is
NFWB,

primarily a construction and landscaping company.
                                         company, and the crew that was dispatched to the

Colvin french
       rrench project was wholly unqualified to deal with the contaminants that SCOTT LAWN

                               v.ould be present in the trench.
YARD knew or should have known would

       140.
       140.    Defendants performing Sewer Remediation Program work in the Love Canal area.

including SCOTT LAWN YARD,       NFWB. and CITY OF NIAGARA FALLS failed
                     YARD. GROSS NFWB:.                          tailed to

exer(;ise due care to prevent the possibility ofthe
exercise                                      of the escape of such chemicals.

       141,
       141.    SCOTT !.AWN
                     LAWN YARD notified
                               notilied CITY OF NIAGARA  FALLS following
                                                NlA(iARA FAI.LS tollowing the

sudden release
       rdeasc of
               of Love Canal toxins into the environment.
                                             environment, and CITY
                                                              C'ITY OF NIAGARA FALLS. in

turn,
turn. notified
      notilied the New York State lkpartment
                                  Department of Emironmental               r·DH."').
                                                l:mironmental Conservation ("DEC- 1, DEC



:ooOI586s:
1000158681                                      42
                                     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 44 of 71




                               notified OCCIDENTAL/HOOKER and GSH and requested that they develop a remedial plan to

                              address the contamination.

                                             142.           Upon recklessly. negligently, and/or carelessly causing the release of such

                              chemicals or becoming aware of
                                                          of such release.
                                                                  release, each of these Defendants tailed
                                                                                                    failed to adequately

                               warn area residents.           Plaintiffs, of the dangerous nature of such chemicals.
                                         residents, including Plaintitfs.

                                             143.           Following Defendants'
                                                                      Defendants· reckless. negligent,
                                                                                            negligent. and/or careless release and/or

                                                                   OCCIDENTAL/HOOKER,
                              disturbance of chemicals. Defendants OCCIDFNT ALIHOOKER. (;SII. NFWB, CITY OF
                                                                                       GSH. NFWR.

                               NIAGARA FALLS.
                                       FALLS, and SCOTT LAWN YARD failed
                                                                  tailed to follow appropriate procedures to

                               eliminate additional hazards to area residents,
                                                                    residt.mts. including Plaintiffs. Specitically.
                                                                                                      Specifically. Defendants

                               knew or should have known of the environmental and health risks posed by the presence of the

                               NAPL residue and other chemicals on the roadway and in the residential sewer or drain system,
                               NAPI,                                                                                 system.

                              and should have exercised due care by taking appropriate remedial action to contain the toxins.

                                             144.                    Defendant NFWB. OCCIDENTAL/HOOKER. GSEI,
                                                            Instead. Detendant                          GSH. CITY OF

                               NIAGARA FALLS. and/or SCarl
                                                     SCOTT LAWN YARD retained the services of contractor Defendant

                              OP-TECH to assist in completing the sewer replacement work at the Colvin Trench and to assist
                              OP-TECII

                               in cleaning. remediating and containing the release of toxins. As part of the remediation and/or

                              cleaning plan, OP-TECIII retained the services of subcontractor Defendant ROY's PLUMBING
                                       plan. OP-TECI

                                                                 v.hereby ROY'S would apply water from high pressure hoses to
                               to provide sewer jetting services %hereby

                                   atlccted area
                               the affected art!a of the sewers. OP-TIVI
                                                  ofthe          OP-TFCIII and ROY'S.
                                                                               ROY'S, at the direction of NFWB,
                                                                                                       ofNFWB.

                              OCCIDENTAL/11001(ER. GS11, CITY OF NIAGARA FALLS. and/or SCOTT LAWN YARD
                              OCCIDENTAL/HOOKER. GSH.

                                                               carelessly. and with callous disregard for the health and safety
                               recklessly. negligently. and/or carelessly,
                               recklessly,                                                                               sat'cty of

                                                                        community, applied water from high pressure hoses to
                               Plaintiffs and others in the surrounding community.

                               wash the roadway and storm drains,
                                                          drains. thus further dispersing the contaminants onto and into



                               :oo015868l
                               X00015868;                                                                                 43
 ~
·~

•li
,--~.                                                                                                                                                                                                 ••               .• .
   :,,..,...,.,~~~-.; .......-;.,...,_~--"- ~.......,....,._,_..,...,;,..~~ -.<fi.~;,.;.·;.:..'l4:.~1 ~~:"\ot·.¥ofo.~~~~~:Mit;-~..:~~=~~-~~'ll'-~~.;.;¥ilit.~.iiY ~~-":··...•rii«>.~~~~~~-~~-~~;.~lii~~~'~'-
                                                                                                                                                                                                           ,.t~~>(
                                                                                                                                                                                                               • • . ,~toe,~-~...;;,.
                                                                                                                                                                                                                                    , "''f;-.:~"' ~~-
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 45 of 71




Plaintitls' property and homes.
Plaintiffs"              homes, thus further exposing Plaintiffs
                                                      Plaintitls to dangerous toxins and causing

them further harm.

       145.     Defendants OCCIDEN FAL/HOOKER. GSM
                           OCCIDENTAI./HOOKER.      NFWB. CITY OF NIAGARA
                                               GSH. NFWI3,

FALLS. SCOTT LAWN YARD. OP-TECH. and ROY'S were further reckless. negligent.
FALLS,                                                            negligent, and/or

careless in that they wrongfully allowed pressure to continue to build within the sewer system.

and lett                                  t(H weeks following the January 1II.
    left the Colvin Boulevard trench open for                                  20 I 1I incident
                                                                            1. 201     incident,

                                                                               Plaintiffs'
thus allowing contaminants to further escape from the sewers and onto and into Plaintiffs"

                                          Plaintiffs to dangerous toxins and causing them
             homes. thus further exposing Plaintitls
property and homes,

further hann.
        harm.

       146.     As a result of the above
                Asa                abmc actions.                              toxins
                                         actions, dangerous OCCIDENTAL/HOOKER toxins

were continuously dispersed onto and into Plaintiffs·       toiiO\~·ing the January
                                          Plaintiffs' homes following                II. 201
                                                                            January- 11, 20 II1

incident in addition to those Love Canal toxins which had been chronically and silently leaching.

migrating. surfacing. escaping. and/or moving onto and into Plaintitls·
                                                            Plaintiffs' homes throughout their

entire occupation of said homes.

       147.                           II. 2011
                Following the January 11. 201 1 incident.            OCCIDENTAL/HOOKER.
                                                          DetendantsOCCIDENTAL!HOOKER.
                                                incident, Defendants

OSlL and CRA refused to perform testing in the Colvin Trench and/or in and around Plaintiffs"
GSH.

homes for critical substances,           hut not limited to dioxin.
                   substances. including but

       148.     Plaintiffs continue to he exposed to Love Canal toxins as a result of. infer alio,
                                                                                             alia. the

Landfill Defendants" failure to properly contain and remediate                           first
                                                     rernediate the contamination in the tirst

place. the Landfill Ddendants"                         failure to warn the Plaintiffs
                    Defendants" historical and ongoing lailun:             Plaintiff's of the

identity of the exact chemicals present and the inherent (!Xposure
                                                         exposure risks, the Sewer Defendants'

failure to maintain public works free from Love Canal contaminants,
                                                      contaminants. and the 201
                                                                            20111 Sewer




!00015868:
1000158681                                       44
                           Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 46 of 71




                       Incident Defendants' failure to exercise due care when pertbrming
                                                                              performing work functions in proximity

                       to Love Canal,
                               Canal.

                                  149.      Certain Defendants have,
                                                               have. at various times. blatantly misrepresented the dangers

                       inherent in the OCCIDENTAL/HOOKER toxins by indicating to Plaintiffs that the exposure to

                       such chemicals would not harm tht!ir
                                                     their health. that it was safe
                                                                               sate to continue to live in their homes,

                       and that Plaintiffs
                                PlaintitTs need take no precautions concerning the chemicals to which they have been

                       exposed.

                                  150.      As a result of
                                                        of Defendant OCCIDENTAL/HOOKLR's
                                                                     OCCIDENT AUHOOKFR ' s dumping of hazardous

                       materials at the Love Canal site, the failure of Landtill
                                                                        Landfill Defendants to appropriately remediate
                                                                                                             remediatc

                       and contain Love Canal toxins.
                                              toxins, and both the Landtill
                                                                   Landfill and Sewer Defendants' failure to

                       adequately inspect. maintain.            remediatc sewer pipes. and as a result of the 201
                                           maintain, repair and remediate                                     20 II1 Sewer

                       Defendants' negligent. grossly negligent,
                       Ddendants·                     negligent. careless and reckless handling of the toxic sediment at.
                                                                                                                      at,

                                                                I L 2011
                       leading up to, and following the January 11, 20 II incident. Plaintiffs \\-ere
                                                                                               were continuously exposed

                       during their entire occupation of their homes to toxic OCCIDENTAL/I lOOKER contaminants
                                                                        toxic OCCIDENTAL/11001(ER

                       from the l.ove
                                Love Canal.          result. have each become ill,
                                      CanaL and as a result:                  ill. have suffered
                                                                                        suftered permanent and severe

                       injury/. and have incurred and will in the future incur additional expenses for medical and other
                       injury,

                       care.

                                  151.      Thus. the chemicals that Defendant OCCIDENTAL/I lOOKER
                                            Thus.                                           IOOKER wrongfully

                       dumped on the Love Canal site beginning in the 1940s led to a public health emergem:y
                       dumpt!d                                                                     emergency

                       beginning in the late 1970s that continues to the pn:sent
                                                                         present day.

                                  152.                              tederal authorities ordered the Love ('anal
                                            Although both state and federal                              Canal area to be
                                                                                                                       he

                       environmentally remediated. at present the toxins
                                                                  tuxins that Defendant
                                                                              Ddendant OCCIDENTAL/HOOKER
                                                                                        OCCIDENTAIJJJOOKER

                       wrongfully
                       wrongfully dumped on the site continue to escape from the love
                                                                                 Love Canal containment area,



                       100015868/
                        000158a:                                                           45



j.·
.;,;--~._;..,~~·-- :,~ ...-.~,.. ~~•·~~"'~
                                      r4,444,,i.4%K ..~~~~~~~~~..,.... .• w· •;~tJ 'J'ii(.,.t·~~~ --"·· ,.,..);~t"hi''~~-l'@r'*' •C...~~~:~......"'~-..,,.,.._,.,.....~...,,.=~·....~
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 47 of 71




continue to be present in and around the sewers in the Love Canal area (including the homes of
                                                                                            of

Plaintiffs).
Plaintiffs), and continue to systemically invade the adjacent neighborhoods.

        153.     The original Love Canal remediation. thus, was insufficient
                                         remediation, thus.     insutlicient and/or negligently

perfOrmed by the Landfill Defendants insofar as such remediation did not prevent the continued
performed

escape of chemicals from the site and onto and into the homes presently owned by the Plaintiffs.

continuing to the present.

        154.     Following the original remediation efforts at the Love Canal site,
                                                                              site. Landfill

Defendants made numerous false public representations that Love Canal toxins had been

properly remediated and contained within the Love Canal containment area,
                                                                    area. and that surrounding

area.           Plaintiffs' homes. was free of such toxins.
area, including Plaintiffs"

        155.     All Defendants'                     negligent. intentional,
                     Defendants" conduct was grossly negligent  intentionaL conscious,
                                                                             conscious. and was

undertaken with callous and malicious disregard for the health.
                                                        health, well being.
                                                                     being, and safety
                                                                                satety of

Plaintiffs and others.
Plaintifls

        156.     As a consequence of the foregoing misconduct on the part of Defendants. Plaintiff

JOANN ABBO-BRADLEY sustained and with reasonable probability will in the future sustain

    t()llov.ing injuries and/or damages:
the following                   damages:

           a. physical pain and suffering:
                                sutlering:

            b. physical disabilities:

           c. mental anguish:

                                         i te ·s pleasures:
           d. loss of the enjoyment of Ilife's   pleasures;

           c. inability to participate in her usual employment and activities:
                                                                   activities;

            f.   lost income,
                      income. and lost earning opportunities:

           g. medical expenses (past and future):
                                         future):



:ooot5868!
 00015868                                         46
           Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 48 of 71




                   h. other economic loss:
                                     loss;

                   and was otherwise damaged.

               157.     As a consequence of the foregoing misconduct on the part of Defendants. infant
                                                                                 of Defendants,

        Plaintiff DYLAN J. BRADLEY sustained and with reasonable probability will in the future
        Plaintitl'

        sustain the following injuries and/or damages:

                   a. physical pain and suffering;
                                        sutlering:

                   b. physical disabilities;
                               disabilities:

                   c.
                   e. mental anguish:

                                               life's pleasures;
                   d. loss of the enjoyment of lite's pleasures:

                                                                           activities;
                   e. inability to participate in his usual employment and activities:

                   t:   lost income. and lost earning
                                              earning, opportunities;

                   g. medical expenses (past and future):
                                                 future):

                   h. other economic loss:

                   and was otherwise damaged.

               158.     As a consequence of the t{m~going
                                                foregoing misconduct on the part of Defendants.
                                                                                    Defendants, infant

        Plaintiff TREVOR A. BRADLEY sustained and with
        PlaintiffTREVOR                           v.ith reasonable probability will in the future

        sustain the following injuries and/or damages:

                   a. physical pain and suffering.
                                        sutlering:.

                   h.
                   b. physical disabilities:

                   c. mental anguish:

                   d. loss of the enjoyment
                                  enjo)/ment of lite·s
                                                life's pleasures:
                                                       pleasures.,

                   L', inability to participate in his usual employment and activities:
                   c.

                   f.   lost income. and lost earning opportunities:
                                                      opportunities;



        :oooJ5868l
        :1)0015868                                       47
.:·-j
            Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 49 of 71




                    g. medical expenses:

                    h. other economic loss:

                    and was otherwise damaged.

                159.    As a consequence of the f(.)regoing
                                                foregoing misconduct on the part of Defendants,
                                                                                    Detendants, infant

         Plaintiff
         PlaintitT CHASE Q. BRADLEY sustained and with reasonable probability will in the future

                     following injuries and/or damages:
         sustain the following

                    a. physical pain and suffering:
                                         suftering:

                    h.
                    b. physical disabilities:

                    c. mental anguish:

                    d. loss of the enjoyment of life's pleasures:
                            ofthe

                    c.
                    e. inability to participate in his usual employment and activities:

                            income. and lost earning opportunities:
                    f. lost income,
                    1.

                    g. medical expenses (past and future):

                                      loss:
                    h. other economic loss;

                    and was otherwise damaged.

                160.                            foregoing misconduct on the part of Defendants,
                        As a consequence of the t()regoing                          Ddendants. Plaintiff
                                                                                                Plainti tr

         LACHARY HERR sustained and with reasonable probability will in the future sustain the
         ZACHARY 11ERR

         t()llowing injuries and/or damages:
         tbllowing

                    a. physical pain and suffering:
                                         sut1ering:

                    b. physical disabilities:

                    c. mental anguish:

                    d. loss of the enjoyment     lite's pleasures:
                                   t!njoymcnt of life's

                    e. inability to participate in his usual employment and activities:



         :ooot5868l
         (00015868,                                       48

.·::-,
 .,
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 50 of 71




           I
           f.   lost income,                  opportunities~
                     income. and lost earning opportunities:

           g. medical expenses (past and future);
                                         future)',

           h. other economic Joss:
                             loss:

           and was otherwise damaged.

       16 1.
       161.     As a consequence of the foregoing misconduct on the part of Defendants,
                                                                            Defendants. PlaintitT
                                                                                        Plaintiff

MELANIE HERR sustained and with reasonable probability will in the future sustain the

following injuries and/or damages:

           a. physical pain and suffering:
                                sutlering:

           h. physical disabilities;
           b.

           c. mental anguish;

           d. loss of the enjoyment of life's
                                       lite's pleasures:
                                              pleasures;

                                                                   activities~
           e. inability to participate in her usual employment and activities:

           f.   lost income,
                     income. and lost earning opportunities:

           g. medical expenses (past and future):

                             loss~
           h. other economic loss;

           and was otherwise damaged.

       162.     As a consequence of the t(>regoing
                                        foregoing misconduct on the part of Defendants,
                                                                            Defendants. infant

Plaintiff HEATHER
Plaintitl I lEA HIER HERR sustained and with reasonable probability will in the future sustain

the following
    t(JIIowing injuries and/or damages:
                               damages:

           a. physical pain and suffering:
                                sufkring:

           h. physical disabilities:
           b.

           c. mental anguish;

                   ofthe
           d. loss of the enjoyment of life's
                                       lite's pleasures:



:ooot58681
 00015868:                                      49



                                                                                        ,
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 51 of 71




           e. inability to participate in her usual employment and activities;
                                                                   activities:

           f.r.                                 opportunities;
                  lost income. and lost earning opportunities:

           g. medical expenses (past and future):
                                         future):

           h. other economic loss:
                             loss:

           and was otherwise damaged.

       163.       As a consequence        foregoing misconduct on the part of Defendants,
                       conse4uence of the f(xcgoing                           Defendants. infant

Plaintiff COI.ETON
PlaintitiC01  .1.2.TON HERR
                       IIERR sustained and with reasonable probability will in the future sustain
                                                           probability will

    ti:>llowing injuries and/or damages:
the following

           a. physical pain and suffering:

           b. physical disabilities:

           c. mental anguish;
                     anguish:

                          enjoy anent of
                   of the enjoyment
           d. loss of                 orlite's  pleasures;
                                         lite's pleasures:

           e. inability to participate in his usual employment and activities:

           1.f.   lost income. and lost earning opportunities:
                       income, and.

              mc:dical expenses (past and future):
           g. medical

           h. other economic loss:

                   other ise damaged.
           and was otherwise

       164.                               fbregoing misconduct on the part or
                  As a consequence of the ti.>regoing                      of Defendants. Plaintiff.
                                                                              Defendants, Plaintiff

NATI  IAN KORSON sustained and with reasonable probability will
NA 1 EIAN                                                  \\ill in the future sustain the

following injuries and/or damages:
t(>llowing

           a. physical pain and suffering;
                                suffering:

           b. physical disabilities:

           c. mental anguish:



;00015868;
(00015868l                                        50
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 52 of 71




              d.
              U. loss of
                      ofthe
                         the enjoyment of
                                       oflite·s
                                          life's pleasures;
                                                 pleasures:

              e. inability to participate in his usual employment and activities:
                                                                      activities;

              f.I.   lost income.
                          income, and lost earning opportunities;
                                                   opportunities:

              g. medical expenses (past and future);
                                            future);

              h. other economic loss:
                                loss;

              and was otherwise damaged.

       165.          As a consequence of the foregoing misconduct on the part of Defendants. Plaintiff

E1J
ELENA KORSON sustained and with reasonable probability will in the future sustain the

following injuries and/or damages:

                                   suftering;
              a. physical pain and suffering:

              b. physical disabilities:

              c.
              c_ mental anguish;

              d. loss of the enjoyment of lite"s
                                          life's pleasures:

              e. inability to participate in her usual employment and activities:
                                                                      activities;

              f.     lost income. and lost earning opportunities:

              g. medical expenses (past and future):

              h. other economic loss:

              and was otherwise damaged.

       166.          As a consequence of the foregoing misconduct on the part of -Defendants.
                                                                                  Defendants, infant

Plaintiff
Plaintiff LOGAN J. KORSON sustained and with reasonable probability will in the future

sustain the following
            lbllowing injuries and/or damages:

           a. physical pain and suffering;
                                suffering:

              b. physical disabilities:



:ooo\5868:
 00015868)                                            51



          •
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 53 of 71




           c. mental anguish:
                     anguish;

           d. loss of the enjoyment of life"s
                                       life's pleasures;
                                              pleasures:

           e. inability to participate in his usual employment and activities;

           f. lost income, and lost earning opportunities;

           g. medical expenses (past and future):
                                         future);

           h. other economic loss:

           and was otherwise damaged.

        167.   As a consequence of the t(Jregoing             Plaintitl' JOANN ABBO-
                                       tbregoing, misconduct. Plaintiff

BRADLEY. individually as the parent of the infant Plaintiff DYLAN J. BRADLEY,
                                                                     BRADLEY. suffered

        support, loss of services of this intant
loss of support.                                 Plaintiff incurred medical and other expenses, and
                                          infant Plaintiff:

was otherwise damaged.

       168.    As a consequence of the t(Jregoing misconduct. PlaintiffJOANN
                                       foregoing misconduct,  Plaintiff JOANN A BRO-
                                                                              ABBO-

                                                  Plaintiff TREVOR A. BRADLEY.
BRADLEY. individually as the parent of the infant PlaintifflREVOR     BRADLEY, suffered
                                                                               sutlered

                                                 Plaintiff. incurred medical and other expenses. and
loss of support. loss of services of this infant Plaintiff

was otherwise damaged.

        169.                                     misconduct. Plaintiff JOANN ABBO-
               As a consequence of the foregoing misconduct,                 ABRO-

BRADLEY. individually as the parent ofthe         Plaintiff CHASE Q. BRADLEY. suffered
                                    of the infant PlaintiffCHASE

loss of support.
        support, loss of services ofthis         Plainti.f f. incurred medical and other expenses,
                                  of this infant Plaintitl                               expenses. and

was otherwise damaged.

        170.                                                            /ACHARY and
               As a consequence of the foregoing misconduct. Plaintiffs ZACHARY

          II ERR. individually as the parents of the infant Plaintiff
MEI.ANJf: 11ERR,                                                                 HERR. suffered
                                                                       I JEATHER lIERR,
                                                            Plaintitl' HEATHER

                                                 Plaintiff, incurred medical and other expenses. and
loss of support. loss of services of this infant Plaintiff:

wen: othawise damaged.
were otherwise



:ooOI58681
;00015868;                                        52
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 54 of 71




        171.
        I 7 I.   As a consequence of the foregoing misconduct.
                                                   misconduct, Plaintiffs ZACHARY and

        HERR, individually as the parents of the intimt
MELANIE HERR.                                           PlaintiffCOLETON
                                                 infant Plaintiff COLETON HERR. suffered

loss of support,
        support. loss of services of this infant Plainti n: incurred medical and other expenses.
                                          int~ml Plaintiff;                            expenses, and

were otherwise damaged.

         172.    As a consequence of the tl.m~going
                                         foregoing misconduct.
                                                    misconduct, Plaintitls
                                                                Plaintiffs NATHAN and ELENA

KORSON,
KORSON. individually as the parents of the infant Plaintiff
                                                  Plaintiff LOGAN J. KORSON,
                                                                     KORSON. suffered
                                                                             sutfered loss

of support.
   support loss of services of
                            of this intant Plaintitl. incurred medical and other expenses. and were
                                    infant Plaintiff.

otherwise damaged.

        173.     Technical. scientific,
                            scientific. and medical knowledge and information sufficient to

ascertain the cause of PlaintitTs"
                       Plaintiffs' injuries had not been discovered. identified.
                                                                     identified, or determined until.
                                                                                               until,

at the earliest.
       earliest, the period following           1 1. 20
                            tl.}llowing January 11.  201I 1I..

        174,
        174.     Each of Plaintiffs' personal injuries and property damages have been caused or

contributed to by exposure to hazardous substances. pollutants.
                                                    pollutants, and contaminants that have been

released into the environment from the Love Canal facility.

        175.     Each of the municipal Defendants has been notitied
                      ofthe                                notified of this lawsuit by the service

of a Notice of Claim pursuant to Section 50 of the General Municipal 1.aw
                                                                     Law of the State of New
                                                                                         Ne\.\

York,
York.

        176.     Fo the extent that any Defendant pleads. or otherwise seeks to rely upon Article
                 To

16 of the New York Cis it Practice Law and Rules (CPIR)
                   Civil                         (CPI.R) to have fault
                                                                 tault apportioned to another

allegedly culpable party. Plaintiffs expressly state that Defendants'
                                                          Defendants" conduct falls within one or

more of the subdivisions of (PER
                            CPl.R § 1602.




(000158681
 000158681                                             53
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 55 of 71




                                  FIRST CAUSE OF ACTION
                                       NEGLIGENCE

       I 77.
       177.     The allegations contained in paragraph "1-
                                                       ··1·· through "1
                                                                     ··J76"
                                                                        76" inclusive are hereby

realleged as more fully set forth herein.

       178.     2011 Sewer Incident Defendants
                                    Ddi:!ndants knew or should have known that Love Canal

toxins had not been appropriately monitored. remediated and/or
                                                        and/or contained within the site,
                                                                                    site. and

therefore knew or should have known of the presence of toxic and hazardous chemicals within
theretore

the sewer system as alleged herein.

       179,
       179.     20 II1 Sewer Incident Defendants knew or should have known that the manner in
                201

which the Colvin Boulevard trench was opened and the toxic chemicals were flushed
                                                                          tlushed throughout

the neighborhood presented a serious risk of injury to persons and property due to the likelihood

of additional contamination to the surrounding areas,
                                               areas. beyond the contamination that had already

occurred on a chronic basis due to the negligent and inadequate remediation and/or containment

of Love Canal toxins (of which Land till and Sewer Defendants
                               Landfill            Detendants also knew or .should
                                                                           should have

known).

       I 80.
       180.     2011                  Defendants knew or should have known.
                20 I I Sewer Incident Octendants                     known that proper

                                tor the presence of the hazardous substances in the sewer
monitoring needed to take place for

system. and that hazardous chemicals were present and chronically leaking from the Love Canal

containment area and from the sewer system. and further that the sewer
                                                                 sewer pipes
                                                                       pipt:s had deteriorated

and were leaking hazardous materials and chemicals_
                                         chemil:als. including NAPI.
                                                               NAPL and other hazardous

toxins, thus contaminating
toxins.      wntaminating Plaintiffs'
                           Plaintiffs· homes and property.

       181 .,   Any work within the sewer
                                    sewt:r system, thcret(lre. required the utmost due care to
                                           system. theretiwe,

                                       dispersed throughout the neighborhood and contaminate
assure that the chemicals would not be dispt:rscd

                                 residents, including the Plaintiffs.
the property and homes of nearby residents.


:oool586&:
 0()015868:                                     54
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 56 of 71




      I 82.
      182.    Defendants·
              Defendants' negligence.
                          negligence, carelessness and recklessness consisted of the ti.JIIowing:
                                                                                     following:

          a. Despite the fact that 20
                                   201I 1I Sewer Incident Defendants knew or should have known

                                                            20 II1 Sewer Incident Defendants
              of the presence of these hazardous chemicals. 201
              of

              negligently.                           disturbed~ discharged and tlushed
              negligently, carelessly and recklessly disturbed,                flushed these

              chemicals. sometimes in a sudden and acute manner. throughout the

              neighborhood and onto and into the homes of the PlaintitTs:
                                                              Plaintiffs;

          b. Landfill
             Landtilt Defendants"
                      Defendants' failure to properly remediate the Love Canal site during and

              after the original remediation.
              afier              remediation, and continuing to the present day,
                                                                            day. such that

              hazardous Love Canal contaminants escaped and continue to escape from the

              Love Canal site:
                         site;

          c. Failure to properly monitor the chemicals in the Love Canal containment
                                                                         containment, area on

              the part of Defendants OCCIDENTAL/11001(ER.
                                     O('CIDENTAL.IHOOKER. GSEI,
                                                          GSlL MSRM. CRA. NFWB.

              and CITY OF NIAGARA FALLS:
                                  FALLS;

          d. Failure to properly and/or routinely test for chemicals within
                                                                     \.\oithin the sewer system.

              and in the ground upon which the sewer pipe lay. to determine whether hazardous

              chemicals were present so that heightened safety measures could he applied and

              neighborhood residents could be
                                           he appropriately warned on the part of Defendants

              OCCIDENTAL/HOOKER. GSH.
              OCCIDENTAL/11001(ER. GS1-1, MSRM. CRA. NFWB.
                                                     NFWB, and CITY OF

              NIAGARA FALl.S:
                      FALLS:

          e. Failure to have proper response protocols in place in the event that hazardous

                                        g~:neral matter. and specifically as work was being
              materials were found as a general

              undertaken in the sewer system on the part of Detcndants
                                                            Defendants




:ooot5868l
 00015868                                      55
   Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 57 of 71




              OCCIDENTAL/HOOKER, GSH, MSRM.
              OCCIDENTAL/HOOKER. GSH.       CRA NFWB. (Try
                                      MSRM, CRA,      CITY OF NIAGARA

              FALLS. OP-TECH. ROY'S. GROSS. and SCOTT LAWN YARD:

         f.
         L    By improperly allowing the chemicals to escape the sewer system and t1ush
                                                                                  flush into

              and onto the property and homes of the Plaintiffs.
                                                     Plaintiffs, both chronically and following

              the January 201
                          20 II1 excavation project.
                                            project, on the part of Defendants

              OCCIDENTALIIIOOKF:R. GSfl.
              OCCIDENTAL/1100KER.             CRA. NFWB. CITY OF NIAGARA
                                   GSH, MSRM. CRA,

              FALLS. OP-TECH,
                     OP-TECH. SCOTT LAWN YARD,
                                         YARD. GROSS. and ROY'S:




                                                                                                    011 III 11111111111111111111 01 1111111111111 III 11...
         g. By allowing hazardous chemicals to contaminate the air. soil and water in the

              surrounding area. including Plaintiffs' property and homes on the part of

              Defendants OCCIDENTAL/HOOKER. GSfL
                                            GSH. MSRM. CRA. NFWB.      Of
                                                            NFWB, CITY OF
                                                                                                     • ii

              NIAGARA FALLS. OP-TECH,
                             OP-TECH. SCOTT LAWN YARD. GROSS,
                                                       GROSS. and ROY'S:
                                                                  ROY'S:.                                ~
                                                                                                         =

         h. By taking no action to abate or otherwise stop the pollution and contamination of

              the surrounding area,
                              area. inc\uding
                                    including the Plaintiffs' property and homes on the part of
                                                                                             of

              Defendants OCCIDENTAL/HOOKER. GSII.
                                            GSII, MSRM. CRA
                                                        CRA. NFWB. CITY OF

              NIAGARA FALLS. OP-TECH. scoff
                      FALLS, OP-TECH, SCOTT LAWN YARD. GROSS,     ROY'S;
                                                       GROSS. and ROY'S:

         i.
         1.   By improperly replacing certain pipes with -PVC-
                                                         "PVC" piping which the Defendants

              knew or should have known would dderiorate
                                              deteriorate upon contact with the chemicals at

              issue herein on the part of Defendants OCCIDENTAL/HOOKER.  GSII.
                                                     OCCIDENTAL/1100KER, GSI I. MSRM.

              CRA. NFWB. and CITY OF NIAGARA FALLS:
                                             FAILS;

        .J.
         j.      failing to advise PlaintitTs
              By tailing           Plaintiffs of the risks and safety
                                                               satcty hazards of being exposed to

              the NAPL
                  NAPE chemicals and other hazardous substances as indicated herein on the

              part of Defendants OCCIDENTAL/I
                                 OCCIDI:NTAL/IIOOKI:R. GSH. MSRM.
                                              fOOKER. GSM   MSRM, CRA. NFWB.

                                                                                                    I
:ooot586R:
 00015868:                                     56



                                                                          •
                           Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 58 of 71




                                                      FALLS, OP-TECH. SCOTT LAWN YARD. GROSS. and
                                      CITY OF NIAGARA FALLS.

                                      ROY'S:

                                 k. By talsd}
                                       falsely advising
                                               ad\ ising Plaintiffs that such continuing exposure is safe and would
                                                                                                              \\ould

                                      cause no adverse health dlccts
                                                              effects to them on the part of DLEENDANTS
                                                                                             DEFENDANTS

                                      OCCIDFNIAL/HOOKER,
                                      OCCIDENTAL/HOOKER. GSI
                                                         OSH.I. CRA.
                                                                URA, NFWB. GROSS. ROY's and CITY OF

                                      NIAGARA FALLS;
                                              FALLS:

                                 I.   By acting in such a manner as to cause toxic and hazardous substances to be
                                      By

                                                                         en\ ironment on the pan
                                      released to or otherwise enter the environment         part of
                                                                                                  of all Defendants:
                                                                                                         Detcndants:

                                 m. By failing
                                       tailing to take. implement or use proper and adequate control measures to

                                      minimize the contamination of water.               \kith toxic and hazardous
                                                                           soil. and air with
                                                                    water, soil,

                                      substances on the part of all Defendants:
                                                                    Ddcndants:

                                       tailing to observe accepted relevant industry standards in the operation.
                                 n. By failing

                                      maintenance and refurbishment of the City sewer system. and the handling of
                                                                                                               of the

                                      toxic substances as alleged herein on the part of Defendants

                                                         GSII. NrISRM.
                                      OCCIDENTAL/HOOKER. GSH.  MSRM. (IRA.
                                                                       CRA. NEWB.
                                                                            NFWB. and CITY OF

                                      NIAGARA FALLS:
                                              FALLS:

                                 o. By improperly entrusting the operation. maintenance and refurbishing of
                                                                                                         of the

                                      sewer system to persons not able. competent or adequately
                                                                                     adequately trained to handle such

                                      operations correctly upon the discovery of hazardous chemicals ihithin
                                                                                                     within the sewer

                                      system                Defendants NFWB and CITY OF NIAGARA FALLS.
                                      sysh:m on the part of Dcf\:mdants

                             183.     Defendants' negligence,
                                      Defendants· negligence. carelessness or recklessness as set forth herein,
                                                                                                        herein. directly

                      and proximately caused the harm (past and future) suffered
                                                                        suftcred by Plaintiffs. including harm to their

                                                                                                                           ii
                                                                                                                           "liI
                                                                                                                           ii
                                                                                                                           1:
                                                                                                                           ::
                                                                                                                           H
                      100015868:
                       00015868:                                       57



•••••••••.• • • •;-                                  , •   ,
                                                                                                                           ..ii
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 59 of 71




                               security. including the cost of future monitoring of the
persons, property and economic security,
persons.

contamination created by release of
                                 of hazardous and toxic substances.

        184.    As a proximate result,                         infant Plaintiff,
                               result. each Plaintiff and each innmt  Plaintitl as set forth above.

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                              SECOND CAUSE OF ACTION
                          ABNORMALLY DANGEROUS ACTIVITY

        185.    The allegations contained in paragraph "I
                                                       ··1··- through "184'
                                                                      "184"" inclusive are hereby

realleged as more fully set forth
                            torth herein.

        186.    Defendants OCCIDENTAL/1-100KER, GSli, MSRM.
                           OCCIDENTAL/HOOKER. GSH.               SC(.)TT LAWN
                                                      MSRM, CRA. SCOTT   LAWN-

YARD. GROSS.
YARD,        NFWB. CITY OF NIAGARA FALLS. OP-TECH.
      GROSS, NFWB,                        OP-TECI-L. and ROY'S knew or should

                             Love Canal remediation work and subsequent maintenance and/or
have known that the original Love.

monitoring work involved the attempted containment of the highly dangerous

OCCIDENTAL/HOOKER chemicals. such Defendants knew or should have known that such

                                                                      migrating, surfacing,
chemicals were present (and indeed were already chronically leaching. migrating. surfacing.

                        ). and had the potential to he
escaping. and/or moving ),                          be acutely released from the sewer pipes if

                  negligently, and further that the nearby neighborhood consisted of numerous
any work was done negligently.

                                                                           herein, the original Love
            properties, including the property and homes of the Plaintiffs herein.
residential properties.

Canal remediation work and its ongoing maintenance and/or monitoring was an abnormally                 "'
                                                                                                       ;;: :




dangerous activity.
                                                                                                       !i
        187.
        18.7.                    NFWB CITY (W
                      Detendants NFWB.
                Since Defendants                      FALLS, and SCOTT LAWN
                                           Of NIAGARA FALI.S.

                                                          \\hich they were working as part
YARD knew or should have known that the sewer system upon which

                                \\as in close proximity to the Love Canal containment area.
ofthc Sewer Remediation Program was
oldie

they therefore knew or should have known that there was a likelihood that hazardous chemicals
                                                                                                       is
                                                                                                       se
                                                                                                       T.

 00015868:
:oooJ5868:                                       58
                                                 .58
                                                                                                       1
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 60 of 71




would be
      he present and had the potential to be released if any work was done within the sewer
                                                      ilany

system. and further that the nearby neighborhood consisted of numerous residential properties.
                                                                                   properties,

                                                   herein, the maintenance and refurbishment of
              property and homes of the Plaintiffs herein.
including the property

                                             actikity..
the sewer system was an abnormally dangerous activity.

        188.     Because Defendants engaged in an abnormally dangerous activity. as alleged

herein. th~y
        they owed the highest duty of care to the Plaintiffs. which each Defendant breached.
                              duty of

                                      Plaintiffs. as more particularly described herein.
thereby proximately causing injury to Plaintitls.

        189.     The adivities     Defendants. as alleged herein.
                     activities of Detendants.            herein, presented a high degree of risk of

harm to the person and properties of Plaintiffs, and such harm has caused significant
                                  of Plaintiffs.                          signiticant injury to        1~
                                                                                                       II

Plaintiffs.
Plaintitfs.                                                                                            lIIi
                                                                                                       IE
                                                                                                       !Ifi
        190.     To                                                may have
                 ro the extent that Defendants. as alleged herein. may hake used reasonable care in
                                                                                                       I
                                                                                                       i!
                                                                                                       "
      operations, they were unable to eliminate the risk of contamination through such exercise of
their operations.
                                                                                                       II
reasonable care.                                                                                        I
                                                                                                       It

                                                                                                       it
        191.     The remediation and subsequent maintenance and/or monitoring of a hazardous
                                                                                                       II
                                                                                                       IE
                                                                                                       9C

waste site,          was known that hazardous substances were contained,
      site. where it \\as                                     contained. is not a matter of
                                                                                         of            ii
                                                                                                       u
common usage. and the manner in which the Defendants. as alleged herein.
                                                                 herein, attempted to                  If
                                                                                                       u
remediate and maintain and/or monitor the Love Canal site in thi
                                                             thiss populated area is and was

inappropriate.

        192.     The operation,                               olaa sewer system nearby a
                     operation. maintenance and refurbishment of

hazardous waste              site. where it was
          \\aste containment site,               known that hazardous substances were
                                            \\as kno\\n

                                                                        Defendants. as alleged
contained. is not a matter of common usage. and the manner in which the Defendants,
contained,

herein. attempted to maintain and refurbish the sewer system in this populated area is and was

inappropriate.



:ooot5868l
 noul 58681                                       59
      Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 61 of 71


                                                                                                            Ic
                                                                                                            IG


        193.    As a result of the Defendants,
                                   Defendants. as alleged herein.
                                                          herein, engaging in such abnormally

dangerous activities,
          activities. Plaintiffs sustained injury and suffered losses.                                      IE




        194.                   result, each Plaintiff
                As a proximate result.      Plaintitf and each infant Plaintiff. as set forth above,
                                                                                              above.
                                                                                                            Ii
has been damaged in sums which exceed the jurisdictional limitations of all courts of limited               1l
                                                                                                            11
jurisdiction.
                                                                                                            111
                                  THIRD CAUSE OF ACTION                                                     11
                                                                                                            IE
                                    PRIVATE NUISANCE
                                                                                                            Ii
        195.    The allegations contained in paragraph "I
                'Elle                                                   ""\94" inclusive are hereby
                                                       .. , -.. through "194-

realleged as though more
                    more. fully set forth
                                    tbrth herein.
                                                                                                            !
        \96.
        196.    The acts and omissions of all Defendants
                                              Ddcndants as alleged in this Complaint created a                 i
                                                                                                            IrIt
private nuisance through substantial and unreasonable interference with the use and enjoyment of       or
                                                                                                            11
                                                                                                            Ii
Plaintitls·
Plaintiffs" property.                                                                                       Ii
        197.    This nuisance continues to this day. and is likely to continue into the future.
                                                                                        future..

        198.    As a proximate result. each Plaintiff and each infant Plaintitf.
                                                                      Plaintiff. as set forth above.
                                                                                              above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.
jurisdiction,
                                                                                                             Ii
                                 FOURTH CAUSE OF ACTION
                                        TRESPASS

        \99.
        199.    The allegations contained in paragraph ··J"          "'\98"' inclusive are hereby
                                                       - 1 - through "198-

realleged as though more fully set forth herein.

        100.
        200.    l'hrough
                tbrough the acts and omissions of Defendants,
                                                  Dd"endants. as alleged in this Complaint. the

Defendants have intentionally taken actions which have caused contamination to spread from the

their property and/or property which such Defendants were charged with maintaining and/or

                       Defendants were performing work.
property on which such Detcndants                 v.ork. including the Love Canal site and the



:oooJ5868:
 00015868;                                          60
                                                    66 0
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 62 of 71




surrounding sewer system,
                  system. to the property and homes of the PlaintitTs
                                                           Plaintiffs herein, and trespass upon

the Plaintitls'
    Plaintiffs' property and their homes.

        201.
        20 I.     This trespass continues to this day and is likely to continue into the future.
                                                                                         future.

        202.      As a proximate result,
                                 result. each Plaintiff and each infant Plaintiff,
                                                                        Plaintiff: as set forth above,
                                                                                                above.

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited             j

                                                                                                         l!!
jurisdiction.                                                                                            ii
                                                                                                         i:
                                                                                                                            !

                 FIFTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                                   NEGLIGENCE

        203.      'The alkgations contained in paragraph -··t"
                  The allegations                                         202" inclusive are hereby
                                                            1- through -..202-

realleged as though more fully set forth
                                   t()rth herein.

        204.      Between the years of approximately 1942 and 1953, Defendant

OCCIDENTAL/1100KER
OCCIDENTAL/I lOOKER dumped more than 21,000
                                     21.000 tons of toxic chemicals into the Love

Canal site.

        2(.)5.
        205.      To date,                                         identified in the dump.
                     date. nearly 250 separate chemicals have been identitied                            Ii
        206.      Defendant OCCIDENTAL/HOOKER knew or should have known that the
                                                                                                         Il




                                                                                                         11111P101111,q1.1111111,11111.11.11WIAIIIIIRIP
dumping of chemicals at the Love Canal site presented a serious risk of injury to persons and            i
                                                                                                         i
                                                                                                         !!<
property.

        207.                             R)OKER had a duty to warn Plaintiffs of the dangt!rs
                  Defendant OCCIDENTALIIIOOKI·:R                                     dangers
                                                                                                         II
                                                                                                         i
                                       ofOCCIDENlAI./HOOKFR's
to which they were exposed as a result of OCCIDF.NTAL/1100KFR's contamination of
                                                                              ofthe
                                                                                 the

I Awe Canal neighborhood.
Love

        208.      Dctcndant
                  Defendant OCCIDFNTAI.IHOOKER's
                            OCC1DENTAL/HOOKER's negligence.
                                                 negligence, carelessness or recklessness.               I
                                                                                                         I
as set forth
       t(lrth herein. directly and proximately caused the harm (past and future) suffered by
                                                                                                         I
Plaintiff's, including harm to their persons.
Plaintiffs.                                                         security. including the cost of
                                     persons, property and economic security,                    of
                                                                                                         I
                                                                                                         I
                                                                                                         l
:00015868
!00015868]                                          61
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 63 of 71




future monitoring of the contamination created by the presence of hazardous and toxic

substances.

        209.     As a proximate result. each Plaintiff
                                             Plaintiff and each intfmt Plaintitl: as set forth
                                                                infant Plaintiff,        torth above.

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                SIXTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)                                              ~
                        ABNORMALLY DANGEROUS ACTIVITY

        210.     The allegations contained in paragraph -.. I1"'
                                                              - through -..209-
                                                                           209"' inclusive are.
                                                                                           are hereby
                                                                                                        II,
realleged as though more fully set forth herein.
                                                                                                             i'
                                                                                                             [




                                                                                                        I


                                                                                                        1
        211.
        21 I     Defendant OCCIDENTAL/HOOKER
                           OCCIDENTAL/1-100KER knew or should have known that the

                     21.000
dumping of more than 21 .000 tons of chemical waste upon land in proximity to a residential area




                                                                                                        .1111111WIPIWINI1111,/01.1141
constituted an abnormally dangerous activity.                                                           t

        212.     Defendant
                 Defendant. OCCIDENTAI.IHOOKFR
                            OCCIDENTAI./1100KFR also knew or should have known that.
                                                                               that,
                                                                                                        I
                                                                                                        i
                                                                                                        i

because the land upon which it dumped the contaminants was in proximity to what eventually

became a residential area and two school buildings. that there was a likelihood that hazardous

chemicals would escape into the homes and property of individuals living in the area.

        213.     Because Detendant
                         Defendant OCCIDL:NTAL/HOOKER
                                   OCC1DENTAIA !OMER engaged in an abnormally

          activity. it owed the highest duty of can~
dangerous activity,                             care to the Plaintiffs,
                                                            Plaintiffs. which it breached. thereby

proximately causing injury to Plaintiffs. as more particularly described herein.


                                                                                                                  111 1
                                                                                                                     III 111913 11111111111
        214.     Defendant OCCIDFNTAI.IHOOKFR's
                           OCCIDFNTAI./1100KFR's activities presented a high degree of risk                ..  ~




ofhann                                  Plaintiffs, and such harm has caused significant
of harm to the person and properties of PlaintifTs.                          signiticant injury to
                                                                                                            ..•
Plaintiffs.
                                                                                                        11111I IIII




                                                                                                             "
                                                                                                        i
                                                                                                        "BMW MITito Moil I al 111191111171111111111,1911,1,111191f1111111112ti




        215.     To the extent that Defendant
                                    Detendant OCCIDENTALIIIOOKER
                                              OCC1DENTAL./1-100KER may have used
                                                                                                        I
reasonable care in its dumping of hazardous chcm icals onto the Love
                                            chemicals           Lon: Canal site,
                                                                           site. it was unable to
                                                                                                        •..
                                                                                                        !
                                                                                                        ;
                                                                                                            i..
:ooot5868l
:00015868:                                         62
        Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 64 of 71




diminate           of contamination and harm to PlaintitTs
eliminate the risk of                           Plaintiffs through such exercise of reasonable

care.

         216.                                       %% ante site is not a matter of common usage. and the
                       The operation of a hazardous waste

manner in which Defendant OCCIDENTAI11100KER
                          OCCIDENTAL/HOOKER disposed of hazardous materials on the

           site. in proximity to a residential area. is and was inappropriate.
Love Canal site,

         217.                         Ddcndant OCCIDFN
                       As a result of Defendant OCCIDENTAl./HOOKER 's engaging in such
                                                       I A111100KER's

abnormally dangerous tic
                     activities.
                         tiN ities, PlaintifTs
                                    Plaintiffs sustained injury and suffered losses.

         218.                                      Plaintiff and each infant
                       As a proximate result. each Plaintiff          int1mt Plaintiff.
                                                                             PlaintitT. as set forth aho‘e.
                                                                                                     above.

has been damaged in sums which exceed the jurisdictional limitations of
                                                                     of all courts of limited

jurisdiction.

                     SEVENTH CAUSE OF ACTION (against OCCIDENT ALIHOOKER)
                                                      OCCIDENTAL/HOOKER1
                                     PRIVATE NUISANCE

         219.          The allegations contained in paragraph -.. I, -.. through ··218
                                                                                 "218-.. inclusive are hereby




                                                                                                                Onmow t 11 i II IMil II I 111111111M Os Ili. 11111110
realleged as though more fully set forth herein.

         220.          The acts and omissions -of          OCCIDENT A I./HOOKER in dumping
                                              of Defendant OCC1DENTAIIHOOKER

more than 21.000 tons of hazardous waste in proximity
                                            proximity to a residential area,
                                                                       area. as alleged in this

Complaint. created a private nuisance through substantial and unreasonable interference with the

        enjoymt!nt of Plaintiffs' property.
use and enjoyment

         221.
         221           This nuisam:e continut!s to this day. and is likely to continue into the future
                            nuisance continues                                                  future..


                                                                                                                 441111,1 11.0.11111111111114111,11)11,1i11111111, 011111111111
         .,...,..,     As a proximate result. each Plaintiff and each
                                                                 t!ach infant Plaintiti
                                                                              Plaintiff, as set
                                                                                            st!t t{)rth abow.
                                                                                                 fbrth above,

has been damaged               t!xcecd the jurisdictional limitations ()fall
         damaucd in sums which exceed                                 of all courts of limited

jurisdiction,
 jurisdiction.




:00015868:
:oooJ5868J                                                63
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 65 of 71




                EIGHTH CAUSE OF ACTION (against OCCIDENT ALIHOOKER)
                                                OCCIDENTAL/HOOKER'
                                    TRESPASS

        223.      The allegations contained in paragraph "1"          ··22r inclusive are hereby
                                                         ··J" through "222"

realleged as though more fully set forth herein.

        224.      By dumping more than 21.000 of hazardous substances in the Love Canal area.
                                                                                        area,
                                                                                                        "
                                                                                                        J;

Defendant OCCIDENTAL/HOOKER has intentionally taken actions which have caused                            )

                                                                                                         !
contamination to spread from the Love Canal site to the property and homes of Plaintitls
                                                                              Plaintiffs herein.

and trespass upon the Plaintiffs"
                      Plaintiffs' property and their homes.

        225.     This trespass continues to this day and is likely to continue into the future.

        226.      As a proximate result.
                                 result, each Plaintiff
                                              PlaintitT and each infant Plaintiff.    sd forth above.
                                                                        Plaintiff, as set

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                                    NINTH CAUSE OF ACTOIN
                                 LOSS OF SERVICES and SUPPORT

        227.                                            ·-r· through "226"
                 The allegations contained in paragraph "1"          ..226" inclusive are hereby        I
realleged as though more fully set forth
                                   f(>rth herein.
                                                                                                        I
                                                                                                        ■




        228.
        2/8,     At all relevant times.
                                 times, Plaintiff JOANN ABBO-BRADLEY
                                        PlaintiffJOANN  ARBO-BRADL.EY was and still is entitled
                                                                                                        Ig
to the services of the int~mt
                ofthe  infant plaintiff

By reason of the foregoing
                                        DYLAN .1.
                              plaintitTDYI.AN J. BRADLEY.

                 t(>regoing misconduct on the part of each of the Defendants.
                                                                  Defendants, Plaintiff JOANN
                                                                              PlaintiffJOANN
                                                                                                        I
                                                                                                        a



                                                                                                        I
                                                                                                        ••
                               of the services and support of the infant plaintiff DYLAN
ABBO-BRADLEY has been deprived ofthe
                                                                                                         F
                   suff~red and will continue to suffer
J. BRADLEY and has sufkred                       sutler substantial economic damages and

was otherwise damaged.

        219.
        229.     At all relevant
                        rclnant times. PlaintiffJOANN
                                       Plaintiff JOANN ARBO-BRADI.EY
                                                       ABBO-BRADLEY was and still is entitled
                                                                                     entitkd

to the services and support of the intimt
                                   infant, plaintitr rRFVOR A. BRADLEY.
                                           plaintiff MINOR



:ooot5868:
:000158681                                           64



                        V!   '                   ^
                                 Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 66 of 71




                                      230.         By reason of the f(lregoing
                                                                    Imegoing misconduct on the part of each of the Defendants,
                                                                                                                   Defendants.

                         Plaintiff JOANN ABBO-BRADITY
                         Plaintifl                                      of the services and support of the infant
                                         ABBO-BRADLEY has been deprived of

                         plaintiff
                         plaintifT TREVOR A. BRADLEY and has suffered and will continue to suffer
                                                                                           sutler substantial

                        economic damages and was otherwise damaged.

                                      231 .
                                      231.         At all relevant times.
                                                                   times, Plaintiff JOANN ABBO-BRADLEY was and still is entitled

                        to the services and support of
                                                    ofthe         plaintiff CHASE Q. BRADI
                                                       the infant plaintitTCHASE     BRADLEY.
                                                                                           TY,

                                      232.         By reason of the foregoing misconduct on the part of each of
                                                                                                             of the Defendants,                                                                                          l
                                                                                                                                                                                                                         L
                                                                                                                                                                                                                         iiii
                         Plaintiff JOANN ABBO-BRADLEY
                                         AHBO-BRADLEY has been deprived ofthe
                                                                        of the services and support ofthe
                                                                                                    of the infant                                                                                                        ii
                                                                                                                                                                                                                         it
                                                                                                                                                                                                                         II
                                                                                                                                                                                                                         !!
                        plaintiff CHASE Q. BRADLEY and has suffered
                        plaintitlTHASE                     sutlered and will continue to suffer
                                                                                         sutler substantial

                        economic damages and was otherwise damaged.

                                      233.         At all relevant times.
                                                                   times, Plaintiffs ZACHARY and MELANIE HERR were and still

                        are entitled to the services and support of the infant plaintiff COLETON HERR.

                                     23
                                     234..         By reason ofthe
                                                             of the foregoing misconduct on the part of
                                                                                                     ofeach
                                                                                                        each of the Defendants.

                        Plaintiffs ZACHARY and MELANIE HERR have been deprived of the services and support of

                                   plaintifICOLFTON
                        the infant plaintitT COI.ETON IIERR
                                                      II ERR and have suffered
                                                                      sufte red and will continue to suffer
                                                                                                     sutler substantial

                        economic damages and was otherwise damaged.

                                      235.         At all relevant times. Plaintiffs
                                                                          Plaintitls ZACHARY and MELANIE.
                                                                                                 MELANIE HERR were and still

                        are entitled to the services and support of the infant plaintifTHEAIHER
                                                                               plaintiff HEATHER HERR.
                                                                                                 IIERR.

                                     236.                    of the foregoing
                                                   By reason of     t()regoing misconduct on the part of each of the Defendants,
                                                                                                                     Defendants.

                        Plaintifk ZACHARY and MLI.ANIE
                        Plaintiffs            MELANIE IIERR
                                                       HERR have been deprived of the services and support of

                                             HEATIIER
                        the infant plaintiff II FATHER IIERR
                                                       HERR and have suffered and will continue to suffer
                                                                                                   sutler substantial

                                             was otherwise damaged.
                        economic damages and 'A-as




                        :ooot5868l
                        :00015868:                                                                           65



~~¥t!-,'!"~!l'.·~·.-.'·"'·'::. -<..~..,..,.,~~ii~~~~......,.~~::.w.'i~toi;ll~~-'t'~'>l!'~~*:-4~~~~:*..~o;..~~-~~t·~   :··li:-. -p~_••~~Ji:...~~~~.
                                                                                                                                              •
                                                                                                                                                                                                                         .
                                                                                                                                                 ~~·-~~···~~~~·~~~"~'<:'~'"'·'"'·'-iJ>h4:......~~·~1'-;,_~~t~..C.~""'=~-""
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 67 of 71




       237.    At all relevant times.
                               times, Plaintitls
                                      Plaintiffs NA [l IAN and ELENA
                                                 NATHAN        El ,FNA KORSON were and still

are entitled to the services and support of the infant plaintiff LOGAN J. KORSON.
                                                                          KORSON,

       238.              of the torcgoing
               By reason ofthe  foregoing misconduct on the part of each of the Defendants.
                                                                         ofthe

Plaintiffs NATHAN and ELENA KORSON have been deprived of the services and support of
                                                                                  of

the infant
    intant plaintiff LOGAN J. KORSON and have suffered
                                              sutlered and will continue to sutler substantial

economic damages and was otherwise damaged.

       239.    As a result of the foregoing.                   ABBO-BRADLFY. ZACHARY
                                  f()regoing. Plaintiffs JOANN ABBO-BRADLEY.

HERR.         HFRR. NATHAN KORSON. and ELENA KORSON have been damaged in
HERR_ MELANIE HERR.

an amount to be determined by the jury at trial.     far in excess of the jurisdictional
                                          trial, but tar

requirements of all lower courts.

                         TENTH CAUSE OF ACTION
           LOSS OF SPOUSAL COMPANIONSHIP SERVICES and SUPPORT

       140.
       240.    The allegations contained in paragraph "1"           ··239.. inclusive are hereby
                                                      ··t·· through "239-

realleged as though more tully
                         fully set forth herein.

       241.                                                               HERR are
                                      Plaintiffs ZACHARY HERR and MELANIE HFRR
               At all relevant times. Plaintitls
                                                                                                      I




                                                                                                      4'~IM~l~TIp11011II~~IAA041l~IIIIAII~IIIIIII111A11~flIIAI~1~1~~111111A111~11 IIA~IIIIIIIII IIIIM1Mglll IIIIIIIIII~IIUI~IIA q~ll~llllllll
                                                                                                      i
                                                                                                      ..
                                                                                                      i
                                                                                                      !
spouses of each other. and .as
                            as such,
                               such. each is entitled
                                             entitl..:d to the others                     comfort,
                                                               other's services. society. com tort.   I
                                                                                                      i
consortium. companionship and support.
                                                                                                      i
       242.                     intentional. negligent. careless. reckless, and/or otherwise
               By reason of the intentional,
                                                                                                      I
                                                                                                      I
tortious conduct as described herein on the part of the Defendants. Plaintiff ZACHARY HERR            I"'
                                                                                                       f


                                                                                                      I
                         services, society,
has been deprived of the services. society. comfort. consortium. companionship. and support of
                                            comfbrt, consortium,

his wife. Plaintiff MELANIE HERR,
                            HFRR. and has suffered
                                          sutlered and will continue to suffer
                                                                        sutler substantial
                                                                                                      I

economic damages and was otherwise damaged.
                                                                                                      i
       243.     Ay reason of the intentional.
                By                                                 reckless, and/or otherwise
                                 intentional, negligent, careless. reckless.                          t
tortious conduct as described herein on the part of the Defendants. Plaintiff
                                                                    Plaintiff MELANIE HERR


[00015868l
 00015868:                                         66
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 68 of 71




has been deprived of the services. society. comfort.
                                            comfort, consortium. companionship. and support of
                                                     consortium, companionship,             of-

his wite. PlaintitT ZACHARY HERR.,
    wife, Plaintiff         HERR. and has suffered and will continue to suffer
                                                                        sutTer substantial

economic damages and was
                     v.as otherwise damaged.

        244.    At all relevant
                       rele% ant times.
                                 times, Plaintiffs ELENA KORS(.)N
                                                         KORSON and NATI
                                                                    NATHAN
                                                                         IAN KORSON are

spouses of each other. and as such,
                              such. each is entitled to the other's services,
                                                                    services. society. comfort.
                                                                                       comfort,

consortium. companionship and support.

        245.    By
                By reason of the intentional,
                                 intentional. negligent. careless. reckless.
                                                                   reckless, and/or otherwise
                                                                                                  '•
                                                                                                  iiii
tortious conduct.
         conduct, as described herein.        part of the Defendants.
                               herein, on the part.       Detendants. Plaintiff ELENA KORSON

                         services. society. comfort. consortium. companionship. and support of
has been deprived of the services,
                                                                                                  II
his wife.
    wite. Plaintiff NATHAN KORSON. and has suffered
                                           sutlered and will continue to suffer
                                                                         sutler substantial       li
economic damages and was otherwise damaged.

        246.     By reason of the intentional. negligent.
                 l3'                           negligent, careless. reckless. and/or otherwise

tortious conduct. as described herein. on the part of the Defendants. Plaintiff
                                                                      Plaintiff' NATHAN
                                                                                 NA l'IlAN

KORSON has been deprived of the services. society. comfort. consortium, companionship. and

support of
        of his wile.
               wite. Plaintiff ELENA KORSON,
                                     KORSON. and has suffered and will continue to suffer
                                                                                   sutler

substantial economic damages and v.as
                                 was otherwise damaged.

        247.    By reason of the foregoing. Plaintiffs tAC
                                                       ZACHARY
                                                           MARY HERR.
                                                                I II 2 R R. MELANIE
                                                                            NILIANfli HERR.

NA [HAN KORSON. and ELENA
NATHAN              LUNA KORSON have each been damaged in an amount in excess

   $75.000.00 and in an amount to be
of 575,000.00                     he determined by the _jury
                                                       jury at trial. but
                                                                      hut far in excess of the

jurisdictional
 jurisdictional requirements of all lower
                                    lok‘er courts.




!00015868:
 00015868                                            67
     Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 69 of 71




   PRAYER FOR PUNITIVE DAMAGES AGAINST DEFENDANTS OCCIDENTAL
             CORPORATION, GLENN SPRINGS HOLDING, INC., CONESTOGA-
  CHEMICAL CORPORATION,
  ROVERS & ASSOCIATES, MILLER SPRINGS REMEDIATION MANAGEMENT,
    INC., CITY OF NIAGARA FALLS, AND NIAGARA FALLS WATER BOARD


       248.    The allegations contained in paragraph "1-            ··24T inclusive are hereby
                                                      ··] .. through "24T"

realleged as though more fully set forth
                                   fbrth herein.

       249,
       249.    The conduct of Defendant OCCIDENTAL/I lOOKER in dumping more than
                                        OCCIDE,NTAL/IfOOKFR

21,000 tons of toxic waste on land adjacent to a residential area was done with utter disregard to   i!
                                                                                                      t



                                     which could ensue.
the potential adverse health effects \-\hich
                                                                                                     I~
                                                                                                     H
       250.                              OCCIDENTAL/I lOOKER. GS1-1,
               The conduct of Defendants OCCIDENTAL/11001(FR. GSH. CRA. MSRM.
                                                                        MSRM,                        H
                                                                                                     H
CITY OF NIAGARA FALLS. and NIAGARA FALLS WATER BOARD. in assuring the

Plaintiffs that they are at no risk of harm to their health and safety,
                                                                safety. when they knew or should

have known that exposure to the toxic chemicals. as alleged herein. in fact put the Plaintiffs at

signiticant risk of injury and disease. was done with the intention of attempting to avoid
significant                                                                          a\·oid

litigation and to be                  for the contamination of the Plaintiff's'
                  he held responsible t(>r                         Plaintiffs· property and home,
                                                                                            home.

and the exposure of the Plainti lfs to such hazardous chemicals,
                        Plaintiffs                    chemicals. and was done with utter disregard

to the potential adverse health effects that could ensue.


                                                                                                     iii

                                                                                                     !!
       As a result of these activities as alleged hereinabove. Plaintitls are entitled to recover
                                                  hereinabove, Plaintiffs                            ·-
puniti‘e damages in an amount to be
punitive                         he determined by the tinder
                                                      Iinder of fact.                                ii
                                                                                                     Oio




:ooot5R681
 00015868                                          68
               Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 70 of 71




                                                       DAMNUM
                                                    AD DAMNUNI
                                                                                                               Ig



                           WHEREFORE;
                           WHEREFORE:

                                of the plaintiffs
                           Each of                                                                of the
                                       plaintitls separately demands compensatory damages in each of

          above enumerated clams in amounts exceeding -tthe
                                                         he jurisdictional limitations of            of
                                                                                       of all courts of

          lesser
          lesser jurisdiction:

                           Each of     Plaintitls separately demands punitive and exemplary damages in an
                                of the Plaintiffs

          amount to be determined by the trier of fact:

                                                                                     costs. disbursements or
                                of the Plaintiffs separately demands the recovery of costs,
                           Each of

                                                                                           of law and/or
                             of damages or expenses which might be recoverable as a matter of
          any other elements of

          equity: and

                                of the Plaintiffs separately demands such other relief as to the Court may
                           Each of

          seem just and proper.

          DATED:                York. New York
                           New York,
                                   14. 2014
                           January 14,




                                                              W:I~.V1Nt
                                                              Yours, etc..


                                                 By:
                                                              PHILLIPS & PAOLICELLI, LLP
                                                              Steven J. Phillips
                                                              Melissa l..
                                                                      L. Stewart
                                                              William II. Mack
                                                                                     24'h Floor
                                                                            Avenw.:. 24th
                                                              380 Madison Avenue.
                                                              New York. New York 10027
                                                                                     10027

                                                                                                               1111 11 11111 f1111 I 11 11111I 1. 1 1 1 MI I 1 10.1 1 11111 1111111III I. I 11111
                                                              Telephone: (212) 388-5100


                                                              WATERS & KRAUS, LLP
                                                                                        hoe vice)
                                                              Peter Kraus (admitted pro hue
                                                                                           hoc rice)
                                                              Charles Siegel (admitted pro hac vice)
                                                              3219 McKinney Avenue
                                                                      Fexas 75204
                                                              Dallas, Texas
                                                              Dallas.
                                                              Telephone:
                                                              Telephone: (214) 357-7252

           ()()() 15868J
          l1)0015868:                                           69
                                                                                                               I
                                                                                                               I
-   gel                          :4   4   I 4.         5is.     •                      t
    Case 1:20-cv-00136-FPG-JJM Document 41-6 Filed 04/30/20 Page 71 of 71




                                  F ANIZZI &
                                  FANIZZI   & BARR, PC
                                  PaulK.
                                  Paul K. Barr
                                  2303 Pine A  venue
                                            Avenue
                                  Niagara Falls, NY 14301
                                             ( 716) 284-8888
                                  Telephone: (716)

                                  CHRISTEN CIVILETTO MORRIS, ESQ.
                                                                ESQ,
                                  8313 West Point Drive
                                  East
                                  Fast Amherst, New
                                                New York 14051
                                                         1405 I
                                  (716) 741-8555

                                  Attorneys for Plaintiffs




                                                                            II




                                                                            :;;;
                                                                            i




                                                                            ii
                                                                            •
                                                                            I•
                                                                            Ir

;:oool5868l
  00015868;                         70
